 



Exhibit 10.5.12
LEASE
MERRITT 7 VENTURE L.L.C., Landlord
AND
HARRIS INTERACTIVE, INC., Tenant
Date: March 27, 2001
Space: 10,711 gross leasable square feet
             Third Floor
Building 101
Merritt 7 Corporate Park
Norwalk, Connecticut 06851

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE NO.   TITLE   PAGE NO.
1
  Premises, Term, Purposes & Rent     1  
 
           
2
  Completion and Occupancy     3  
 
           
3
  Use of Premises     4  
 
           
4
  Appurtenances, Etc., Not to be Removed     5  
 
           
5
  Various Covenants     6  
 
           
6
  Changes or Alterations by Landlord     10  
 
           
7
  Damage by Fire, Etc.     11  
 
           
8
  Condemnation     13  
 
           
9
  Compliance with Laws     14  
 
           
10
  Accidents to Plumbing and Other Systems     16  
 
           
11
  Notices     17  
 
           
12
  Conditions of Limitation     17  
 
           
13
  Re-entry by Landlord     19  
 
           
14
  Damages     20  
 
           
15
  Waivers by Tenant     21  
 
           
16
  Waiver of Trial by Jury     22  
 
           
17
  Elevators, Cleaning, Heating, Air Conditioning, Services, Etc.     22  
 
           
18
  Lease Contains All Agreements — No Waivers     24  

 



--------------------------------------------------------------------------------



 



              ARTICLE NO.   TITLE   PAGE NO.
19
  Parties Bound     25  
 
           
20
  Curing Tenant’s Defaults — Additional Rent     26  
 
           
21
  Inability to Perform     27  
 
           
22
  Adjacent Excavation — Shoring     27  
 
           
23
  Article Headings     28  
 
           
24
  Electrical Energy     28  
 
           
25
  Assignment, Mortgaging, Subletting, Etc.     30  
 
           
26
  Additional Rent     33  
 
           
27
  Subordination     36  
 
           
28
  Miscellaneous     38  
 
           
29
  Layout and Finish     41  
 
           
30
  Parking     44  
 
           
31
  Broker     45  
 
           
32
  Holding Over     45  
 
           
33
  Severability     45  
 
           
34
  Governing Law     46  
 
           
35
  Quiet Enjoyment     46  
 
           
36
  Security Deposit     46  
 
           
37
  Tenant’s Option to Extend Term     47  

 



--------------------------------------------------------------------------------



 



              ARTICLE NO.   TITLE   PAGE NO.
38
  Right of First Offer     49  

Exhibit A — Rental Plan
Exhibit B — Tenant’s Plans
Exhibit C — Cleaning Specifications
Exhibit D — Option Space(s) Plan
Rules and Regulations

 



--------------------------------------------------------------------------------



 



     LEASE, dated March 27th, 2001, between MERRITT 7 VENTURE L.L.C., a Delaware
limited liability company having a place of business at c/o Albert D. Phelps,
Inc., 401 Merritt 7, Norwalk, Connecticut 06851 (hereinafter called “Landlord”),
and HARRIS INTERACTIVE, INC., a corporation having a place of business at 101
Merritt 7, Norwalk, Connecticut 06851 (hereinafter called.“Tenant”).
WITNESSETH:
ARTICLE 1
Premises, Term, Purposes and Rent
     Section 1.01 . Landlord does hereby lease to Tenant, and Tenant does hereby
hire from Landlord, subject to any ground leases and/or underlying leases and/or
easements and/or mortgages as hereinafter provided, and upon and subject to the
covenants, agreements, terms, provisions and conditions of this Lease, for the
term hereinafter stated, certain premises consisting of 10,711 gross leasable
square feet on the Third Floor in the building known as Building No. 1, 101
Merritt 7 Corporate Park, Norwalk, Connecticut 06851 (hereafter called the
“Building”), substantially as shown hatched on the rental plan(s) annexed hereto
as Exhibit “A.” Said leased premises, together with all fixtures, equipment,
improvements, installations and appurtenances which at the commencement of, or
during the term of this Lease, are thereto attached (except items not deemed to
be included therein and removable by Tenant as provided in Article 4 of this
Lease) are hereinafter called the “Premises.” The plot of land on which the
Building is erected is hereinafter called the “Land.”
     Section 1.02. The term of this Lease shall commence on the date upon which
Landlord’s Work at the Premises is deemed to have been substantially completed
pursuant to Article 2 of this Lease or on such earlier date as either
(a) Landlord’s Work has been substantially completed pursuant to Article 29 of
this Lease (as evidenced by approval by local governmental authority of the
issuance of a certificate of occupancy or its equivalent for the Premises), or
(b) Tenant shall occupy the Premises or any part thereof with the consent of
Landlord for the purpose of carrying on the normal functions of Tenant’s
business (such date for the commencement of the term hereof being hereinafter
called the “Term Commencement Date”), and shall end at midnight on that certain
day (the “Expiration Date”) which is the date immediately preceding the seven
(7) year anniversary of the Term Commencement Date, or shall end on such earlier
date upon which this Lease is terminated pursuant to any of the conditions of
limitation or other provisions of this Lease or pursuant to law. Landlord
currently anticipates that Landlord’s Work shall be substantially completed by
June 1, 2001, but the actual Term Commencement Date may differ. In the event
Landlord’s Work is not substantially completed by June 1, 2001, Tenant shall
have the ongoing right to continue to occupy space in the Merritt 7 Corporate
Park currently occupied by it and shall begin paying rent for such

1



--------------------------------------------------------------------------------



 



alternate space at the Fixed Rent rate hereinafter set forth in Section 1.04(i).
In addition to the Fixed Rent, Tenant shall pay Landlord operating expenses and
electrical charges based on 10,711 s.f. at the same rates as set forth in this
Lease. Once the Premises leased herein have been substantially completed, Tenant
shall have an overlap period of three (3) days to relocate from its prior
premises to the Premises described herein. Upon vacation and surrender of such
prior premises as required by the terms of any prior lease with respect to same,
such prior lease shall be null, void and of no further force and effect.
Landlord shall give Tenant notice when Landlord’s Work at the Premises is
substantially completed. Failure of Landlord to give such notice shall in no way
be deemed a default or extend the Term Commencement Date. Landlord and Tenant
each agree, at the request of the other, to confirm by letter agreement the
actual Term Commencement Date and the date by which Tenant must give notice of
its exercise of the option to renew as set forth in Section 37.01 herein.
     Section 1.03. The Premises shall be used for the following, but no other
purpose, namely: general and executive office use and all related uses thereto.
Tenant shall have the right to use all common areas and amenities appurtenant to
the Premises.
     Section 1.04. The rent reserved under this Lease for the term hereof shall
be and consist of the following fixed rent, (“Fixed Rent”) namely:
     (i) at the rate of $246,353.00 per annum (which is calculated at the annual
rate of $23.00 per gross leasable square foot) for the first, second, third and
fourth years of the term of this Lease;
     (ii) at the rate of $257,064.00 per annum (which is calculated at the
annual rate of $24.00 per gross leasable square foot) for the fifth, sixth and
seventh years of the term of this Lease;
payable without demand in equal monthly installments in advance on the first day
of each and every calendar month during said term. In addition to the Fixed
Rent, Tenant will be responsible for paying the cost of Tenant’s electric
consumption as set forth in Article 24 hereof, plus the cost of operating
expenses as set forth in Article 26 hereof and plus such additional rent and
other charges as shall become due and payable hereunder, which additional rent
and other charges shall be payable as hereinafter provided; all to be paid to
Landlord at its office set forth in the first paragraph of this Lease, or such
other place as Landlord may designate, in lawful money of the United States of
America. If the Term Commencement Date is on other than the first day of a
calendar month or if this Lease expires or terminates on other than the last day
of a calendar month, the Fixed Rent and additional rent for any such partial
month shall be appropriately pro-rated, based upon the number of calendar days
in such partial month(s).
     Section 1 .05. Tenant does hereby covenant and agree promptly to pay the
Fixed Rent, additional rent and other charges herein reserved as and when the
same shall become due and payable, without demand therefor, and without any
set-off or deduction whatsoever (unless otherwise

2



--------------------------------------------------------------------------------



 



provided herein), and to keep, observe and perform, and to permit no violation
of, each and every of the covenants, agreements, terms, provisions and
conditions herein contained on the part and on behalf of Tenant to be kept,
observed and performed.
     Section 1.06. In determining the gross leasable area of the Premises or any
portion thereof pursuant to any provision of this Lease, the gross leasable area
of the Premises or such portion, as the case may be, shall be the gross leasable
area thereof in square feet determined in accordance with the Standard Method of
Floor Measurement for Office Buildings adopted by The Real Estate Board of New
York, Inc., 1981 edition.
ARTICLE 2
Completion and Occupancy
     Section 2.01. Landlord shall cause to be performed and shall notify Tenant
of the substantial completion of Landlord’s Work in accordance with Tenant’s
Plans (annexed to this Lease as Exhibit B) and the Working Drawings and
Specifications, as set forth under the terms of Article 29 hereof. Tenant shall
be fully responsible financially and otherwise for all other interior finish
work for which Landlord has not in this Lease specifically and expressly assumed
responsibility to pay or perform. Landlord shall use its best efforts to
periodically advise Tenant of the status of completion of Landlord’s Work so as
to allow Tenant ample prior notice to coordinate its access.
     Section 2.02. Landlord shall not be subject to any liability for failure to
give possession of the Premises to Tenant or to cause Landlord’s Work to be
substantially completed on or by the specific date hereinbefore designated as
the anticipated date for the commencement of the term. No part of the Premises
shall be deemed unavailable for occupancy by Tenant by reason of non-completion
of details of construction, decoration or mechanical adjustments which are minor
in character and do not materially interfere with Tenant’s use of such part of
the Premises. In the event there is a delay in the availability of the Premises
for occupancy by Tenant due to (a) any act or omission of any nature by Tenant
or by any of Tenant’s agents or employees which interferes with or delays the
performance of Landlord’s Work or which is a breach of Tenant’s obligations
under this Lease, or (b) any additional time for the completion of work
designated as “Special Work” as provided in Article 29 hereof, Landlord’s Work
shall be deemed to have been completed and the Premises shall be deemed to have
been made available for Tenant’s occupancy on the date when Landlord’s Work
would have been substantially completed but for any such act, omission, or
default on the part of Tenant or any of its agents or employees, and Tenant
shall be liable for the payment of one (1) day’s rent for each day of such
delay.
     Section 2.03. Tenant, by entering into occupancy of any part of the
Premises for the operation of its business, shall be conclusively deemed to have
agreed that, up to the time of such occupancy Landlord had performed all of its
obligations to complete Landlord’s Work with respect to such part of the
Premises and that such part of the Premises, except for latent defects and the

3



--------------------------------------------------------------------------------



 



minor details of construction, decoration and mechanical adjustments
hereinbefore referred to, was in satisfactory condition as of the date of such
occupancy, unless within ten (10) days after such date Tenant shall give written
notice to Landlord specifying the respects in which the same was not in such
condition.
ARTICLE 3
Use of Premises
     Section 3.01. Tenant shall not use the Premises or any part thereof, or
permit the Premises or any part thereof to be used, for any purpose other than
the use hereinbefore specifically mentioned in Section 1.03. Those portions, if
any, of the Premises which are identified as toilets and utility areas shall be
used by Tenant only for the purposes for which they are designed.
     Section 3.02. Tenant shall not use or permit the use of the Premises or any
part thereof in any way which would violate any of the covenants, agreements,
terms, provisions and conditions of this Lease or for any unlawful purposes or
in any unlawful manner and Tenant shall not suffer or permit the Premises or any
part thereof to be used in any manner or anything to be done therein or anything
to be brought into or kept therein which shall in any way impair or tend to
impair the character, reputation or appearance of the Building as a high quality
office building, impair or unreasonably interfere with or tend to impair or
unreasonably interfere with any of the building services or the proper and
economic heating, cleaning, air conditioning or other servicing of the Building
or the Premises, or impair or unreasonably interfere with or tend to impair or
unreasonably interfere with the use of any of the other areas of the Building
by, or occasion discomfort, inconveniences or annoyances to, any of the other
tenants or occupants of the Building. Tenant shall not install any electrical or
other equipment of any kind which might cause any such impairment, interference,
discomfort, inconvenience, or annoyance. Landlord acknowledges that standard,
customary office equipment (including computers, copiers and the like)
contemplated by Tenant in its use of the Premises in accordance with the uses
set forth in Section 1.03 will not cause any such impairment, interference,
discomfort, inconvenience or annoyance.
     Section 3.03. If any governmental license or permit (other than a
certificate of occupancy for general and executive office use) shall be required
for the proper and lawful conduct of Tenant’s business or other activity carried
on in the Premises, then Tenant, at Tenant’s expense, shall duly procure and
thereafter maintain such license or permit and submit the same to inspection by
Landlord. Tenant, at Tenant’s expense, shall, at all times, comply with the
requirements of each such license or permit, including, the certificate of
occupancy, as it applies to Tenant’s use and occupancy of the Premises.

4



--------------------------------------------------------------------------------



 



ARTICLE 4
Appurtenances, Etc., Not to be Removed
     Section 4.01. Except as otherwise expressly provided in this Lease
(including the provisions of this Article 4), all fixtures, equipment,
improvements, installations and appurtenances attached to, or built into, the
Premises at the commencement of or during the term hereof (hereinafter
severally, and collectively called, in this Section 4.01, “Appurtenances”),
whether or not furnished or installed at the expense of Tenant or by Tenant,
shall be and remain part of the Premises and be deemed the property of Landlord
and shall not be removed by Tenant without Landlord’s prior written approval
which shall not be unreasonably withheld. Notwithstanding the preceding
sentence, any Appurtenances, as well as all articles of personal property, trade
fixtures, furniture and movable business machinery, equipment and partitions
owned by Tenant and furnished and installed in any part of the Premises (whether
or not attached thereto or built therein) at the sole expense of Tenant (and
with respect to which no credit or allowance shall have been granted to Tenant
by Landlord and which were not furnished and installed in replacement of any
items which Tenant would not be entitled to remove in accordance with this
Article 4) (a) may be removed from the Building by Tenant at any time prior to
the expiration of the term hereof, and (b) shall, if and to the extent requested
by Landlord (at the time Landlord grants its consent to the placement of such
Appurtenances if required), be removed from the Building by Tenant prior to such
expiration or termination of the Lease (or with reasonable promptness
thereafter). If Tenant fails to remove/repair any damage, the cost and expense
of any such removal and the cost and expense of repairing any damage to the
Premises or to the Building arising from removal shall be paid by Tenant within
thirty (30) days of demand by Landlord. If any Appurtenances which as aforesaid
may or are required to be removed from the Building by Tenant are not removed by
Tenant from the Building within the time above specified therefor, then Landlord
(in addition to all other rights and remedies to which Landlord may be entitled
at any time) may at its election (after written notice to Tenant with a
reasonable opportunity for Tenant to remove same) deem that the same has been
abandoned by Tenant to Landlord, but no such election shall relieve Tenant of
Tenant’s obligation to pay the expense of removing the same from the Building or
the expense of repairing damage to the Premises or to the Building arising from
such removal.
     Section 4.02. All the perimeter walls of the Premises, any balconies,
terraces or roofs adjacent to the Premises, and any space in and/or adjacent to
the Premises used for shafts, stairways, stacks, pipes, vertical conveyors, mail
chutes, pneumatic tubes, conduits, ducts, electric or other utilities, rooms
containing elevator or air conditioning machinery and equipment, sinks or other
similar or dissimilar Building facilities, and the use thereof, as well as
access thereto through the Premises for the purposes of such use and the
operation, improvement, replacement, addition, repair, maintenance and/or
decoration thereof, are (unless allowed for in writing herein) expressly
reserved to Landlord. Landlord agrees to exercise such rights of use and access
in or to the Premises upon prior notice to Tenant (except in case of emergency),
and in a manner intended to minimize disruption to Tenant’s business.

5



--------------------------------------------------------------------------------



 



     Section 4.03. Landlord shall, at its expense (subject to reimbursement
pursuant to the provisions of Article 26 hereof) keep and maintain the Building,
including the landscaping of the Land and its fixtures, appurtenances and
facilities serving the Premises, exterior windows of the Building and common
area facilities, including the parking areas of the Building, the roof of the
Building and the structure of the Building, the plumbing, bathrooms, (excluding
any specifically installed bathrooms for the private use of Tenant), HVAC,
electrical and mechanical systems as well as common areas serving the Building
in good condition and repair.
ARTICLE 5
Various Covenants
     Section 5.01. Tenant (and if applicable Landlord) covenants and agrees that
Tenant (and if applicable Landlord) will:
     (a) Take good care of the Premises, and pay to Landlord the reasonable
expense of making good any damage or breakage to the applicable part of the
Premises that Tenant is obligated to repair pursuant to any of the provisions of
this Lease, but did not, provided such damage or breakage was caused or done by
or on behalf of Tenant, its agents, subtenants or employees, and not caused or
done by Landlord, its agents or employees, and excluding reasonable wear and
tear and damage or loss by fire or other casualty.
     (b) Faithfully observe and comply with the rules and regulations annexed
hereto and such additional reasonable rules and regulations as Landlord
hereafter at any time or from time to time may uniformly enact for all similarly
situated tenants in the Building and as Tenant is notified of in writing, which
rules and regulations, in the reasonable judgment of Landlord, shall be
necessary or desirable for the reputation, safety, care or appearance of the
Building, or the preservation of good order therein, or the operation or
maintenance of the Building, or the equipment thereof, or the comfort of tenants
or others in the Building; provided, however, (i) that in the case of any
conflict between the provisions of this Lease and any such rule or regulation,
the provisions of this Lease shall control, (ii) that while Landlord shall
endeavor to apply the rules and regulations in a uniform and non-discriminatory
manner towards similarly situated tenants, nothing contained in this Lease shall
be construed to impose upon Landlord any duty or obligation to enforce the rules
and regulations or the terms, covenants or conditions in any other lease as
against any other tenant, (iii) that Landlord shall not be liable to Tenant for
violation of the same by any other tenant, its employees, agents, visitors,
invitees, subtenants or licensees, and (iv) that no such future rules or
regulations shall materially increase Tenant’s obligations or materially
decrease Tenant’s rights under this Lease.
     (c) Permit Landlord and any mortgagee of the Building and/or the Land or of
the interest of Landlord therein and any lessor under any ground or underlying
lease, and their representatives, to enter the Premises at all reasonable hours
(upon reasonable prior notice) for the purposes of

6



--------------------------------------------------------------------------------



 



inspection, or of making repairs, replacements or improvements in or to the
Premises or the Building or equipment therein, or of complying with all laws,
orders and requirements of governmental or other authority or of exercising any
right reserved to Landlord by this Lease (including the right during the
progress of any such repairs, replacements or improvements or while performing
work and furnishing materials in connection with compliance with any such laws,
orders or requirements, to keep and store within the Premises all necessary
materials, tools and equipment) provided such shall be done in such a manner as
to minimize any interruption to Tenant’s business.
     (d) Make no claim against Landlord or any lessor under any ground or
underlying lease for any injury or damage to Tenant or to any other person or
for any damage to, or loss (by theft or otherwise) of, or loss of use of, any
property of Tenant or of any other person, irrespective of the cause of such
injury, damage or loss, unless caused by the negligence of Landlord, its agents
or employees, in the operation or maintenance of the Premises or the Building.
No property other than such as might normally be brought upon or kept in the
Premises as an incident to the reasonable use of the Premises for the purposes
specified in this Lease shall be brought upon or kept in the Premises.
     (e) Except for minor cosmetic and decorating for which Landlord’s approval
shall not be unreasonably withheld, make no alterations, improvements,
installations, repairs, additions, or replacements (hereinafter collectively
called “Tenant’s Changes”) in, to or about the Premises without Landlord’s prior
written consent, and then only by contractors or mechanics reasonably approved
by Landlord. Tenant’s Changes shall be done at Tenant’s sole expense and at such
times and in such manner as Landlord may from time to time reasonably designate.
Prior to the commencement of any Tenant’s Changes, Tenant shall submit to
Landlord, for Landlord’s written approval, plans and specifications (to be
prepared by and at the expense of Tenant) of such proposed Tenant’s Changes in
detail reasonably satisfactory to Landlord. In no event shall any material or
equipment be incorporated in or to the Premises in connection with any such
Tenant’s Changes which is subject to any lien, security agreement, charge,
mortgage or other encumbrances of any kind whatsoever or is subject to any
conditional sale or other similar or dissimilar title retention agreement. Any
mechanic’s lien filed against the Premises or the Building for work done for, or
claimed to have been done for, or materials furnished to, or claimed to have
been furnished to Tenant shall be discharged by Tenant within ten (10) days
thereafter, at Tenant’s expense, by filing the bond required by law or
otherwise. All Tenant’s Changes shall at all times comply with (1) laws, rules,
orders and regulations of governmental authorities having jurisdiction thereof,
(2) rules and regulations of Landlord, and (3) plans and specifications prepared
by and at the expense of Tenant theretofore submitted to Landlord for Landlord’s
prior written reasonable approval. No Tenant’s Changes shall be undertaken,
started or begun by Tenant or by its agents, employees, contractors or anyone
else acting for or on behalf of Tenant until Landlord has approved such plans
and specifications, and no amendments or additions to such plans and
specifications shall be made without the prior written reasonable consent of
Landlord. Tenant agrees that it will not at any time prior to or during the term
of this Lease, either directly or indirectly, use any contractors and/or labor
and/or materials if the use of such contractors and/or labor and/or materials
would or will create any unreasonable difficulty with other contractors and/or
labor engaged by Tenant or Landlord or others

7



--------------------------------------------------------------------------------



 



in the construction, maintenance and/or operation of the Building or any part
thereof.
     (f) Not violate, or permit the violation of, any condition imposed by the
standard fire insurance policy issued for office buildings in the County of
Fairfield and State of Connecticut, nor do anything or permit anything to be
done, or keep anything or permit anything to be kept, in the Premises, which
would increase the fire or other casualty insurance rate on the Building or the
property therein, or which would result in insurance companies of good standing
refusing to insure the Building or any such property in amounts and against
risks as reasonably determined by Landlord. Landlord represents that Tenant’s
permitted uses (as set forth in section 1.03) will not cause any increase in
insurance rates on the Building.
     (g) Permit Landlord, at reasonable times, on reasonable prior notice, to
show the Premises to any lessor under any ground or underlying lease, or any
ground lessee or mortgagee, or any prospective purchaser, ground lessee,
mortgagee, or assignee of any mortgage, of the Building and/or the Land or of
Landlord’s interest therein, and their representatives, and during the period of
twelve (12) months next preceding the date of expiration of the term hereof with
respect to any part of the Premises similarly show any part of the Premises to
any person contemplating the leasing of all or a portion of the same.
     (h) At the end of the term, quit and surrender to Landlord the Premises
broom-clean and in good order and condition except for ordinary wear and tear
and damage by fire and/or other casualty. Any personal property which shall
remain in the Premises after the expiration or termination of the term of this
Lease shall be deemed to have been abandoned, and either may be retained by
Landlord as its property or may be disposed of in such manner as Landlord may
see fit; provided, however, that, notwithstanding the foregoing, Tenant will,
upon request of Landlord made not later than thirty (30) days after the
expiration or termination of the term hereof, promptly remove from the Building
any such personal property at Tenant’s own cost and expense. If the last day of
the term of this Lease falls on Sunday or a legal holiday, this Lease shall
expire on the business day immediately preceding.
     (i) At any time and from time to time upon not less than five (5) days’
prior notice by Landlord to Tenant, execute, acknowledge and deliver to
Landlord, or to anyone Landlord shall designate, a statement of Tenant (or if
Tenant is a corporation, signed by an appropriate officer of Tenant on behalf of
said corporation) in writing certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), specifying the
dates to which the Fixed Rent, additional rent and other charges have been paid
in advance, if any, and stating whether or not to the best knowledge of the
signer of such certificate Landlord is in default in performance of any
provision of this Lease and if so, specifying each such default of which the
signer may have knowledge, it being intended that any such statement so
delivered may be relied upon by any lessor under any ground or underlying lease,
or any lessee or mortgagee, or any prospective purchaser, lessee, mortgagee, or
assignee of any mortgage, of the Building and/or the Land or of Landlord’s
interest therein.

8



--------------------------------------------------------------------------------



 



     (j) (i) Indemnify, defend and save harmless, Landlord, Clarion Partners,
Albert D. Phelps, Inc. and any mortgagee and any lessor under any ground or
underlying lease, and their respective officers, directors, contractors, agents
and employees, from and against any and all liability (statutory or otherwise),
claims, suits, demands, damages, judgments, costs, interest and expenses
(including, but not limited to, counsel fees and disbursements incurred in the
defense of any action or proceeding), to which they may be subject or which they
may suffer by reason of, or by reason of any claim for, any injury to, or death
of, any person or persons or damage to property (including any loss of use
thereof) or otherwise arising from or in connection with the use of or from any
work, installation or thing whatsoever done (other than by Landlord or its
contractors or the agents or employees of either) in the Premises or Building
prior to, during, or subsequent to, the term of this Lease or arising from any
condition of the Premises or Building due to or resulting from any default by
Tenant in the performance of Tenant’s obligations under this Lease or from any
act, omission or negligence of Tenant or any of Tenant’s officers, directors,
agents, contractors, employees, subtenants, licensees or invitees.
           (ii) Indemnify, defend and save harmless, Tenant from and against any
and all liability (statutory or otherwise), claims, suits, demands, damages,
judgments, costs, interest and expenses (including, but not limited to, counsel
fees and disbursements incurred in the defense of any action or proceeding), to
which it may be subject or which it may suffer by reason of, or by reason of any
claim for, any injury to, or death of, any person or persons or damage to
property (including any loss of use thereof) or otherwise arising from or in
connection with the use of or from any work, installation or thing whatsoever
done (other than by Tenant or its contractors or the agents or employees of
either) in the Premises or Building prior to, during, or subsequent to, the term
of this Lease or arising from any condition of the Premises or Building due to
or resulting from any default by Landlord in the performance of Landlord’s
obligations under this Lease or from any act, omission or negligence of Landlord
or any of Landlord’s officers, directors, agents, contractors, employees,
subtenants, licensees or invitees.
     (k) Tenant at Tenant’s own cost and expense, shall maintain insurance:
     (i) protecting and indemnifying Landlord and Tenant against any and all
claims for injury or damage to persons or property or for the loss of life or of
property occurring upon, in or about the Premises, and the public portions of
the Building used by Tenant, its employees, agents, contractors, customers, and
invitees; and Tenant’s contractual obligation to indemnify Landlord as provided
under the next preceding subparagraph hereof; such insurance shall be a combined
single limit policy for bodily injury and property damage in an amount of not
less than $5,000,000.00; and
     (ii) name Landlord, Clarion Partners and Albert D. Phelps, Inc. as
additional insureds. Such policy shall be written on an “occurrence basis”
including without limitation, blanket contractual liability coverage, broad form
property damage, independent contractor’s coverage and personal injury coverage.
Tenant shall also carry workers’ compensation and employer’s liability coverage;
and

9



--------------------------------------------------------------------------------



 



     (iii) “All Risk” property damage insurance covering Tenant’s inventory,
personal property, business records, furniture, floor coverings, trade fixtures,
and equipment and all work installed by Tenant for damage and loss caused by
fire or other casualty or cause including, but not limited to, vandalism and
malicious mischief, theft, explosion, business interruption and water damage of
any type, including sprinkler leakage, bursting and stoppage of pipes. Tenant’s
property damage insurance shall include full replacement cost coverage and the
amount shall satisfy any coinsurance requirements under the applicable policy
and the deductible shall not exceed $1,000.00.
     All such insurance shall be effected under valid and enforceable policies
(which may cover the Premises and other locations); shall be issued by insurers
of recognized responsibility acceptable to Landlord with a minimum Best’s rating
of A-VI and shall contain a provision whereby the insurer agrees not to cancel
the insurance without thirty (30) days’ prior written notice to Landlord.
     Landlord shall maintain 100% full replacement value casualty and extended
coverage on the Building and public liability insurance in an amount not less
than that required by Tenant in subsection (k)(i) above.
     On or before the Term Commencement Date, Tenant shall furnish Landlord with
a certificate evidencing the aforesaid insurance coverages, and renewal
certificates shall be furnished to Landlord at least thirty (30) days prior to
the expiration date of each policy for which a certificate was theretofore
furnished.
ARTICLE 6
Changes or Alterations by Landlord
     Section 6.01. Landlord reserves the right to make such changes,
alterations, additions, improvements, repairs or replacements in or to the
Building (including the Premises) and the fixtures and equipment thereof, as
well as in or to the street entrances, halls, passages, elevators, escalators,
stairways and other parts thereof, and to erect, maintain and use pipes, ducts
and conduits in and through the Premises, all as Landlord may deem necessary or
desirable; provided, however, that there be no unreasonable obstruction of the
means of access to the Premises or unreasonable interference with the use of the
Premises and that Landlord shall use reasonable efforts to complete such
changes, alterations, additions, improvements, repairs and/or replacements in an
expeditious manner. Nothing contained in this Article 6 shall relieve Tenant of
any duty, obligation or liability of Tenant with respect to making any repair,
replacement or improvement or complying with any law, order or requirement of
any governmental or other authority.
     Section 6.02. Landlord reserves the right to name the Building and to
change the name or address of the Building at any time and from time to time.
Neither this Lease nor any use by Tenant shall give Tenant any easement or other
right in or to the use of any door or any passage or

10



--------------------------------------------------------------------------------



 



any concourse or any plaza connecting the Building with any other building or to
any public convenience, and the use of such doors, passages, concourses, plazas
and conveniences may without notice to Tenant be regulated or discontinued at
any time by Landlord. If at any time any windows of the Premises are temporarily
darkened or obstructed incident to or by reason of repairs, replacements,
maintenance and/or cleaning in, on, to or about the Building or any part or
parts thereof or are temporarily or permanently closed or rendered inoperable,
then, except as otherwise specifically provided in this Lease, Landlord shall
not be liable for any damage Tenant may sustain thereby and Tenant shall not be
entitled to any compensation therefor nor abatement of rent nor shall the same
release Tenant from its obligation hereunder nor constitute an eviction.
     Section 6.03. There shall be no allowance to Tenant for a diminution of
rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from the making by
Landlord, Tenant or others of any changes, alterations, additions, improvements,
repairs or replacements in or to any portion of the Building (or, as permitted
by and consistent with the provisions of Section 6.01 above, to the Premises),
or in or to fixtures, appurtenances or equipment therein, and no liability on
the part of Landlord for failure of Landlord or others to make any changes,
alterations, additions, improvements, repairs or replacements in or to any
portion of the Building or the Premises, or in or to the fixtures, appurtenances
or equipment therein. Notwithstanding the foregoing, Landlord shall use all
reasonable efforts to minimize interference with Tenant’s use and occupancy of
the Premises.
ARTICLE 7
Damage by Fire, Etc.
     Section 7.01. If any part of the Premises shall be damaged by fire or other
casualty, Tenant shall give prompt written notice thereof to Landlord and
Landlord shall proceed with reasonable diligence, and in a manner consistent
with the provisions of any underlying lease and any underlying mortgage, to
repair such damage, and if any part of the Premises shall be rendered
untenantable by reason of such damage such that Tenant in its reasonable
judgment is unable to conduct its business from the remaining undamaged portion
of the Premises then, provided Tenant actually ceases its business operations
thereat as a result of such damage, the annual Fixed Rent and additional rent
payable hereunder shall be abated to the extent that such Fixed Rent and
additional rent relates to such part of the Premises for the period from the
later of the date of such damage or the date of such cessation of Tenant’s
business until the date when such damaged part of the Premises shall have been
made tenantable or to such earlier date upon which the full term of this Lease
with respect to such part of the Premises shall have expired or terminated.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to the business of Tenant resulting in any way from such damage or the
repair thereof provided Landlord shall cause as little interference as
reasonably possible. Tenant understands that Landlord will not carry insurance
of any kind on Tenant’s Property, to wit, Tenant’s goods, furniture or
furnishings or any fixtures, equipment, improvements, installations or
appurtenances removable by Tenant as provided in this Lease, and

11



--------------------------------------------------------------------------------



 



that Landlord shall not be obligated to repair any damage thereto or replace the
same.
     Section 7.02. If substantial alteration or reconstruction of the Premises
or the Building shall, in the opinion of Landlord be required as a result of
damage by fire or other casualty (whether or not the Premises shall have been
damaged by such fire or other casualty), or if such substantial alteration or
reconstruction is not feasible or possible, then this Lease and the term and
estate hereby granted may be terminated by Landlord or Tenant by its giving to
the other within one hundred eighty (180) days after the date of such damage
written notice specifying a date, not less than thirty (30) days after the
giving of such notice, for such termination. In the event of the giving of such
notice of termination, this Lease and the term and estate hereby granted shall
expire as of the date specified therefor in such notice with the same effect as
if such date were the date hereinbefore specified for the expiration of the full
term of this Lease, and the Fixed Rent and additional rent payable hereunder
shall be apportioned as of such date of termination, subject to abatement, if
any, as and to the extent provided in Section 7.01 hereof.
     Section 7.03. Each party agrees to endeavor to have included in each of its
fire, casualty and other hazard insurance policies insuring the Building and
Landlord’s property therein, in the case of Landlord, and insuring Tenant’s
property in the Premises, in the case of Tenant, against loss, damage or
destruction by fire or other casualty therein covered a waiver of the insurer’s
right of subrogation against the other party, or if such waiver is unobtainable
or unenforceable, (a) an express agreement that such policy shall not be
invalidated if the insured waives, before the casualty, the right of recovery
against any party responsible for a casualty covered by the policy or (b) any
other form of permission for the release of the other party. If such waiver,
agreement or permission shall not be, or shall cease to be, obtainable
(i) without additional charge, or (ii) at all, the insured party shall so notify
the other party promptly after learning thereof. In the first such case, if the
other party shall so elect and shall pay the insurer’s additional charge
therefor, such waiver, agreement or permission shall be included in the policy.
     Section 7.04. Each party hereby releases the other party with respect to
any claim (including a claim for negligence) which it might otherwise have
against the other party for loss, damage or destruction with respect to its
property occurring during the term of this Lease to the extent to which it is
insured under a policy or policies containing a waiver of subrogation or
permission to release liability, as provided in Section 7.03 hereof. If,
notwithstanding the recovery of insurance proceeds by either party for such
loss, damage or destruction of its property, the other party is liable to the
first party with respect thereto or is obligated under this Lease to make
replacement, repair or restoration or payment, then (provided the first party’s
right of full recovery under its insurance policies is not thereby prejudiced or
otherwise adversely affected) the amount of the net proceeds of the first
party’s insurance against such loss, damage or destruction shall be offset
against the second party’s liability to the first party therefor, or shall be
made available to the second party to pay for replacement, repair or
restoration, as the case may be. Nothing contained in this Section 7.04 shall
relieve either party of any duty imposed elsewhere in this lease to repair,
restore or rebuild or nullify any abatement of rent provided for elsewhere in
this Lease.

12



--------------------------------------------------------------------------------



 



     Section 7.05. This Lease shall be considered an express agreement governing
any case of damage to or destruction of the Building or any part thereof by fire
or other casualty and any statute providing for such a contingency in the
absence of express agreement, and any other law of like import now or hereafter
in force, shall have no application in such case.
ARTICLE 8
Condemnation
     Section 8.01. In the event that the whole of the Premises shall be lawfully
condemned or taken in any manner for any public or quasi-public use, this Lease
and the term and estate hereby granted shall forthwith cease and terminate as of
the date of vesting of title. In the event that only a part of the Premises
shall be so condemned or taken, then, effective as of the date of vesting of
title, the Fixed Rent and additional rent hereunder shall be abated in an amount
thereof apportioned according to the area of the Premises so condemned or taken.
In the event that only a part of the Building shall be so condemned or taken,
then (a) Landlord (whether or not the Premises is affected) may, at Landlord’s
option, terminate this Lease and the term and estate hereby granted as of the
date of such vesting of title by notifying Tenant in writing of such termination
within sixty (60) days following the date on which Landlord shall have received
notice of vesting of title, or (b) if such condemnation or taking shall be of a
substantial part of the Premises or of a substantial part of the means of access
thereto, Tenant may, at Tenant’s option, by delivery of notice in writing to
Landlord within sixty (60) days following the date on which Tenant shall have
received notice of vesting of title, terminate this Lease and the term and
estate hereby granted as of the date of vesting of title, or (c) if neither
Landlord nor Tenant elects to terminate this Lease, as aforesaid, this Lease
shall be and remain unaffected by such condemnation or taking except that the
Fixed Rent and additional rent payable hereunder shall be abated to the extent,
if any, hereinbefore provided in this Article 8. In the event that only a part
of the Premises shall be so condemned or taken and this Lease and the term and
estate hereby granted with respect to the remaining portion of the Premises are
not terminated as hereinbefore provided, Landlord will, with reasonable
diligence and at its expense, restore the remaining portion of the Premises as
nearly as practicable to the same condition as it was in prior to such
condemnation or taking.
     Section 8.02. In the event of the termination in any of the cases
hereinbefore provided, this Lease and the term and estate hereby granted shall
expire as of the date of such termination with the same effect as if that were
the date hereinbefore set for the expiration of the full term of this Lease, and
the Fixed Rent and all additional rent payable hereunder shall be apportioned as
of such date.
     Section 8.03. In the event of any condemnation or taking hereinbefore
mentioned of all or a part of the Building, Landlord shall be entitled to
receive the entire award in the condemnation proceeding, including any award
made for the value of the estate vested by this Lease in Tenant, and Tenant
hereby expressly waives any and all right, title and interest of Tenant now or
hereafter arising

13



--------------------------------------------------------------------------------



 



in and to any such award or any part thereof and assigns the same to Landlord,
and Tenant shall be entitled to receive no part of such award and shall have no
claim against Landlord on account thereof. Tenant shall have the right to seek a
separate award for its trade fixtures and relocation expenses.
     Section 8.04. It is expressly understood and agreed that the provisions of
this Article 8 (other than the abatement provisions) shall not be applicable to
any condemnation or taking for governmental occupancy for a limited period.

ARTICLE 9
Compliance with Laws
     Section 9.01. Tenant, at Tenant’s expense, shall comply with all laws and
ordinances, and all rules, orders and regulations of all governmental
authorities and of all insurance bodies, at any time duly issued or in force,
applicable to the Premises or any part thereof or to Tenant’s use thereof,
except that Tenant shall not hereby be under any obligation to comply with any
law, ordinance, rule, order or regulation requiring any structural alteration of
or in connection with the Premises, unless such alteration is required by reason
of a condition which has been created by, or at the instance of, Tenant, or is
attributable to the use or manner of use to which Tenant puts the Premises, or
is required by reason of a breach of any of Tenant’s covenants and agreements
hereunder. Where any structural alteration of or in connection with the Premises
is required by any such law, ordinance, rule, order or regulation, and, pursuant
to an express exception hereinabove contained, Tenant is not under any
obligation to make such alteration, then Landlord shall make such alteration and
pay the cost thereof reasonably promptly and with minimal interference with
Tenant’s use of the Premises.
     Section 9.02. (a) If Tenant becomes aware of any inquiry, investigation or
administrative, judicial or other proceeding regarding Hazardous Substances or
the violation of any Environmental Laws with respect to the Building and Land,
Tenant shall, within five days after first learning of same, give Landlord
written notice of the same, and provide all available information regarding each
inquiry, investigation or proceeding.
     (b) Tenant shall not cause or permit, as the result of any intentional or
unintentional act or omission on the part of Tenant, its agents, employees,
contractors, licensees, invitees, subtenants or other occupants of the Premises
to store, use, possess, dispose or release or threaten to release Hazardous
Substances in, on or from any portion of the Building or the Land except small
quantities of customary office products which may be stored, used, possessed and
disposed of in compliance with all Environmental Laws.
     (c) Tenant shall not cause or permit, as the result of any intentional or
unintentional act or omission on the part of Tenant, its agents, employees,
contractors, licensees, invitees, subtenants or

14



--------------------------------------------------------------------------------



 



other occupants of the Premises, any violation of any Environmental Law.
     (d) Tenant shall indemnify, defend and hold harmless Landlord, Clarion
Partners, any property manager(s) engaged by Landlord, their successors and
assigns, each of their affiliates, parents and subsidiaries, and all partners,
trustees, shareholders, agents, directors, officers and employees of any of the
foregoing from and against any and all claims, demands, penalties, fines,
liabilities, settlements, suits, damages, losses, injuries, costs and expenses
of whatever kind or nature, known or unknown, contingent or otherwise,
including, without limitation, attorneys’ and consultants’ fees and
disbursements and investigation and laboratory fees arising out of, and in any
way related to: (i) the storage, use, possession, presence, disposal, release,
or threat of release of any Hazardous Substance as a result of any act or
omission of Tenant, its agents, employees, contractors, licensees, invitees,
subtenants or other occupants of the Premises, in, on, from or affecting the
Building or the Land; (ii) any personal injury (including, without limitation,
wrongful death) or property damage (real or personal) arising out of or related
to any such Hazardous Substance; (iii) any lawsuit brought or threatened,
settlement reached or government order relating to such Hazardous Substance;
and/or any intentional or unintentional act or omission on the part of Tenant,
its agents, employees, contractors, licensees, invitees, subtenants or other
occupants of the Premises which violate any Environmental Law.
     (e) “Hazardous Substances” shall mean to include but not be limited to:
“solid wastes,” “hazardous wastes,” “hazardous materials,” “hazardous
substances,” “petroleum products,” “toxic substances,” “toxic pollutants,”
“pollutants,” “contaminants,” “solid wastes,” or “regulated substances” as
defined in the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response Compensation and Liability Act of 1980, the Clean Water
Act, the Clean Air Act, the Safe Drinking Water Act, the Occupational Safety and
Health Act, the Compensation and Liability Act, the Hazardous Material
Transportation Act, the Federal Water Pollution Control Act, the Superfund
Amendments and Reauthorization Act of 1986, the Toxic Substances Control Act,
the Oil Pollution Act of 1990, any laws relating to underground storage tanks,
and any newly promulgated or similar or successor federal law, state law or
local statutes and ordinances, rules, regulations and policies promulgated
thereunder, as any of such federal, state and local statutes, ordinances, rules,
regulations and policies may be amended, modified or supplemented from time to
time (collectively, “Environmental Laws”). Hazardous Substance shall also be
deemed to include petroleum and petroleum products, radioactive materials,
polychlorinated biphenyls and polychlorinated biphenyl-containing equipment and
asbestos. Environmental Laws also includes all regulations, orders, plans,
decrees, judgments, injunctions, notices and demand letters issued, entered,
promulgated and approved by any court, agency, bureau or other governmental body
or authority with relevant jurisdiction.
     (f) The covenants and indemnity in this Article shall survive the
expiration or earlier termination of this Lease.
     (g) Landlord represents and certifies to Tenant that, to the best of
Landlord’s knowledge and belief, the Premises and all common areas of the
Building are on the date of this Lease in

15



--------------------------------------------------------------------------------



 



substantial compliance with the requirements of all federal, state and local
laws, and any regulations promulgated thereunder, including any laws relating to
the environmental condition of the Building or the health and safety of
individuals using the Building. Landlord agrees to indemnify, defend and hold
Tenant harmless from any costs, claims, damages or expenses of any kind arising
from any failure of the Premises or any common area of the Building to comply
with any such law or regulation, except to the extent such failure is the result
of Tenant’s operations at the Premises.
     Section 9.03. Tenant shall, at Tenant’s sole cost and expense, comply with
any and all requirements of any statute, rule, ordinance, order, regulation or
notice of any Governmental Authority relating to the recycling of waste
generated by tenants of the Building (collectively, the “Recycling Laws”),
including without limitation, Connecticut Public Act 87-544 and the regulations
promulgated pursuant thereto. Without limiting the generality of the foregoing,
Tenant shall, at Tenant’s sole cost and expense, separate all solid waste in
accordance with, and otherwise comply with, the requirements of such Recycling
Laws and any recycling plan in effect from time to time in the Building and, in
the event Landlord is required to separate any solid waste generated by Tenant
or Landlord otherwise incurs any costs or expenses in connection with the
recycling of Tenant’s solid waste, such cost or expense shall be in each
instance collectible as additional rent on the first day of the month following
the date of payment by Landlord.
ARTICLE 10
Accidents to Plumbing and Other Systems
     Section 10.01. Tenant shall give to Landlord prompt written notice of any
damage to, or defective condition in, any part or appurtenance of the Building’s
plumbing, electrical, heating, air conditioning or other systems serving,
located in, or passing through, the Premises. Any such damage or defective
condition shall be remedied by Landlord with reasonable diligence, but if such
damage or defective condition was caused by, or resulted from, the negligence of
or misuse by Tenant or its employees, agents, licensees or invitees, the cost of
the remedy thereof shall be paid by Tenant unless otherwise covered by
insurance. Tenant shall not be entitled to claim any damages arising from any
such damage or defective condition unless the same shall have been caused by the
negligence of Landlord in the operation or maintenance of the Premises or
Building and the same shall not have been remedied by Landlord with reasonable
diligence after written notice thereof from Tenant to Landlord; nor shall Tenant
be entitled to claim any eviction by reason of any such damage or defective
condition unless the same shall have rendered the Premises untenantable and the
Premises shall not have been made tenantable by Landlord within a reasonable
time after written notice thereof from Tenant to Landlord, If the Premises are
untenantable for a period of five (5) consecutive business days, Fixed Rent
shall abate until such condition is cured.

16



--------------------------------------------------------------------------------



 



ARTICLE 11
Notices
     Section 11.01. Any notice, consent, approval, request, bill, demand or
statement hereunder by either party to the other party shall be in writing and
shall be effective upon receipt or refusal of receipt and shall be deemed to
have been duly given if (i) delivered personally to such other party; (ii) sent
by registered or certified mail; or (iii) sent by registered overnight courier,
in any case addressed to such other party, which address for Landlord shall be
401 Merritt 7, P. O. Box 5101, Norwalk, CT 06856 (Attention: John P. Crosby) and
for the Tenant shall be the Premises (or Tenant’s address as hereinbefore set
forth if mailed prior to Tenant’s occupancy of the Premises), or if the address
of such other party for notices shall have been duly changed as hereinafter
provided, if delivered or mailed, as aforesaid, to such other party at such
changed address. Either party may at any time change the address for such
notices, consents, approvals, requests, bills, demands or statements by
delivering or mailing, as aforesaid, to the other party a notice stating the
change and setting forth the changed address. If the term Tenant as used in this
Lease refers to more than one person, any notice, consent, approval, request,
bill, demand or statement given as aforesaid to any one of such persons shall be
deemed to have been duly given to Tenant.
ARTICLE 12
Conditions of Limitation
     Section 12.01. This Lease and the term and estate hereby granted are
subject to the limitation that:
     (a) in case Tenant shall make an assignment of substantially all of its
property for the benefit of creditors or shall file a petition in bankruptcy or
insolvency, or an involuntary petition under any bankruptcy or insolvency law
shall be filed against Tenant, and such assignment or petition is not dismissed
or withdrawn within sixty (60) days after the filing thereof,
     (b) in case of the reorganization of Tenant, whether pursuant to the
Federal Bankruptcy Code or any similar federal or state proceeding, unless such
reorganization is withdrawn or dismissed within sixty (60) days after its
filing,
     (c) in case a permanent receiver, trustee or liquidator shall be appointed
for Tenant or of or for substantially all of the property of Tenant, and such
receiver, trustee or liquidator shall not have been discharged and such
appointment withdrawn within sixty (60) days from the date of appointment,
     (d) in case Tenant shall (and such default shall continue for 5 days after
Landlord shall have given to Tenant a written notice specifying such default)
(i) fail to pay in full any monthly

17



--------------------------------------------------------------------------------



 



installment of any Fixed Rent payable hereunder by its respective due date, and
such installment of Fixed Rent shall remain partially or fully unpaid for a
period of ten (10) days after the date upon which such payment of Fixed Rent
became due, or (ii) fail to pay in full any payment of any additional rent or
any other charge (other than Fixed Rent) payable hereunder by Tenant to Landlord
by the date upon such respective payment of additional rent or other charge
(other than Fixed Rent) payable hereunder became due,
     (e) in case Tenant shall default in the due keeping, observing or
performance of any covenant, agreement, term, provision or condition of either
Section 1.03 or Article 3 hereof on the part of Tenant to be kept, observed or
performed and if such default shall continue and shall not be remedied by Tenant
within ten (10) days after Landlord shall have given to Tenant a written notice
specifying the same,
     (f) in case Tenant shall default in the due keeping, observing or
performance of any covenant, agreement, term, provision or condition of this
Lease on the part of Tenant to be kept, observed or performed (other than a
default of the character referred to in clauses (d) or (e) of this Section
12.01), and if such default shall continue and shall not be remedied by Tenant
within fifteen (15) days after Landlord shall have given to Tenant a written
notice specifying the same, or, in the case of such a default which for causes
beyond Tenant’s control cannot with due diligence be cured within said period of
fifteen (15) days, if Tenant (i) shall not, promptly upon the giving of such
notice, advise Landlord in writing of Tenant’s intention to take all steps
necessary to remedy such default with due diligence, (ii) shall not duly
institute and thereafter diligently prosecute to completion all steps necessary
to remedy the same, or (iii) shall not remedy the same within reasonable time
after the date of the giving of said notice by Landlord, or
     (g) in case any event shall occur or any contingency shall arise whereby
this Lease or the estate hereby granted or the unexpired balance of the term
hereof would, by operation of law or otherwise, devolve upon or pass to any
firm, association, corporation, person, or entity other than Tenant except as
expressly permitted under Article 25 hereof, or whenever, while rent remains
unpaid or is in arrears, Tenant shall desert or abandon the Premises or the same
shall become vacant (whether the keys be surrendered or not), or
     (h) in case any other lease held by Tenant from Landlord shall expire and
terminate (whether or not the term thereof shall then have commenced) as a
result of the default of Tenant thereunder or of the occurrence of any event as
therein provided (other than by expiration of the full term thereof or pursuant
to a cancellation or termination option therein contained),
Then in any of said cases Landlord may at its option:
give to Tenant a notice of intention to end the term of this Lease at the
expiration of three (3) days from the date of the giving of such notice, and, in
the event such notice is given, this Lease and the term and estate hereby
granted (whether or not the term shall theretofore have commenced) shall expire
and terminate upon the expiration or said three (3) days with

18



--------------------------------------------------------------------------------



 



the same effect as if that day were the date hereinbefore set for the expiration
of the full term of this Lease,
or
re-enter the Premises without terminating this Lease;
but Tenant shall be or remain liable for damages as provided in this Lease or
pursuant to law. If the term Tenant, as used in the Lease, refers to more than
one person, then, as used in clauses (a), (b) and (c) of this Section 12.01,
said term shall be deemed to include all of such persons or any one them; if any
of the obligations of Tenant under this Lease is guaranteed, the term “Tenant”
as used in said clauses shall be deemed to include also the guarantor or, if
there be more than one guarantor, all or any one of them; and, if this Lease
shall have been assigned, the term “Tenant,” as used in said clauses, shall be
deemed to include the assignee and the assignor or either of them under any such
assignment unless Landlord shall, in connection with such assignment, release
the assignor from any further liability under this Lease, in which event the
term “Tenant” as used in said clauses, shall not include the assignor so
released.
ARTICLE 13
Re-entry by Landlord
     Section 13.01. If Tenant shall default in the payment of any Fixed Rent or
additional rent or any other charge payable hereunder by Tenant to Landlord on
any date upon which the same becomes due, and if such default shall continue for
ten (10) days after Landlord shall have given to Tenant a written notice
specifying such default, or if this Lease shall terminate as in Article 12
hereof provided, Landlord or Landlord’s agents and servants may immediately or
at any time thereafter re-enter into or upon the Premises, or any part thereof,
in the name of the whole, either by summary dispossess proceedings or by any
suitable action or proceeding at law, or by force or otherwise, without being
liable to indictment, prosecution or damages therefor, and may repossess the
same, and may remove any persons therefrom, to the end that Landlord may have,
hold and enjoy the Premises again as and of its first estate and interest
therein. The words “re-enter,” ‘“re-entry” and “re-entering” as used in this
Lease are not restricted to their technical legal meanings.
     Section 13.02. In the event of any termination of this Lease under the
provisions of Article 12 hereof or in the event that Landlord shall re-enter the
Premises under the provisions of Article 12 or this Article 13 or in the event
of the termination of this Lease (or of re-entry without termination) by or
under any summary dispossess or other proceeding or action or other measure
undertaken by Landlord for the enforcement of its aforesaid right of re-entry or
any provision of law (any such termination of this Lease, or re-entry without
termination, being hereinafter called a “Default Termination” or “Default
Re-Entry,” as the case may be), Tenant shall thereupon pay to Landlord the Fixed
Rent, additional rent and any other charge payable hereunder by Tenant to

19



--------------------------------------------------------------------------------



 



Landlord up to the time of such Default Termination or Default Re-Entry, or of
such recovery of possession of the Premises by Landlord, as the case may be, and
shall also pay to Landlord damages as provided in Article 14 hereof or pursuant
to law. Also, in the event of a Default Termination or Default Re-Entry Landlord
shall be entitled to retain all moneys, if any paid by Tenant to Landlord,
whether as advance rent, security or otherwise, but such monies shall be
credited by Landlord against any Fixed Rent, additional rent or any other charge
due from Tenant at the time of such Default Termination or Default Re-Entry or,
at Landlord’s option, against any damages payable by Tenant under Article 14
hereof or pursuant to law.
     Section 13.03. In the event of a breach or threatened breach on the part of
Tenant with respect to any of the covenants, agreements, terms, provisions or
conditions on the part of or on behalf of Tenant to be kept, observed or
performed, Landlord shall also have the right to seek an injunction. The
specified remedies to which Landlord may resort hereunder are cumulative and are
not intended to be exclusive of any other remedies or means of redress to which
Landlord may lawfully be entitled at any time, and Landlord may invoke any
remedy allowed at law or in equity as if specific remedies were not herein
provided for.
ARTICLE 14
Damages
     Section 14.01. In the event of a Default Termination or Default Re-Entry of
this Lease, Tenant will pay to Landlord as damages, at the election of Landlord,
either:
     (a) a sum at the time of such Default Termination or Default Re-Entry equal
to the amount, if any, by which (1) the aggregate of the Fixed Rent and the
additional rent under Article 26 hereof or any other Article of this Lease, if
any, which would have been payable hereunder by Tenant for the period commencing
with the day following the date of such Default Termination or Default Re-Entry
and ending with the date hereinbefore set for the expiration of the full term
hereby granted, exceeds (2) the aggregate fair market rental value (including
both Fixed Rent and any additional rent) of the Premises for the same period, or
     (b) sums equal to the aggregate of the Fixed Rent and the additional rent
under Article 26 hereof or under any other Article of this Lease, if any, which
would have been payable by Tenant had this Lease not terminated by such Default
Termination or Default Re-Entry payable upon the due dates therefor specified
herein following such Default Termination or Default Re-Entry and until the date
hereinbefore set for the expiration of the full term hereby granted; provided,
however, that if Landlord shall relet all or any part of the Premises for all or
any part of said period, Landlord shall credit Tenant with the net rents
received by Landlord from such reletting, such net rents to be determined by
first deducting from the gross rents as and when received by Landlord from such
reletting the reasonable expenses incurred or paid by Landlord in terminating
this Lease and of re-entering the Premises and of securing possession thereof,
as well as the reasonable expenses of

20



--------------------------------------------------------------------------------



 



reletting, including altering and preparing the Premises for new tenants with a
Building Standard Installation, brokers’ commissions and all other reasonable
expenses properly chargeable against the Premises and the rental therefrom in
connection with such reletting, it being understood that any such reletting may
be for a period equal to or shorter or longer than said period; provided,
further, that (i) in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord hereunder, (ii) in no
event shall Tenant be entitled, in any suit for the collection of damages
pursuant to this clause (b), to a credit in respect of any net rents from a
reletting except to the extent that such net rents are actually received by
Landlord prior to the commencement of such suit, and (iii) if the Premises or
any part thereof should be relet in combination with other space, then
appropriate apportionment on a square foot gross leasable area basis shall be
made of the rent received from such reletting and of the expenses of reletting.
For the purposes of clause (a) of this Section 14.01, the amount of additional
rent which would have been payable by Tenant under Article 26 hereof, for each
calendar year in which and after such Default Termination or Default Re-Entry
occurs, shall be deemed to be an amount equal to the amount of such additional
rent payable by Tenant for the calendar year immediately preceding the year in
which such Default Termination or Default Re-Entry occurs. Suit or suits for the
recovery of such damages, or any installments thereof, may be brought by
Landlord from time to time at its election, and nothing contained herein shall
be deemed to require Landlord to postpone suit until the date when the term of
this Lease would have expired but for such Default Termination or Default
Re-Entry.
     Section 14.02. Nothing herein contained shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.
     Section 14.03. In the event Landlord defaults under the terms of this
Lease, Tenant may seek recovery against Landlord of any reasonable sums or
damages to which Tenant may be lawfully entitled by reason of any default
hereunder on the part of Landlord.

ARTICLE 15
Waivers by Tenant
     Section 15.01. Tenant, for Tenant, and on behalf of any and all firms,
corporations, associations, persons or entities claiming through or under
Tenant, including creditors of all kinds, does hereby waive and surrender all
right and privilege which they or any of them might have under or by reason of
any present or future law to redeem the Premises or to have a continuance of
this Lease for the full term hereby demised after Tenant is dispossessed or
ejected therefrom by process of law or under the term of this Lease or after the
expiration or termination of this Lease as herein provided or pursuant to law.
Tenant also waives the provisions of any law relating to notice and/or delay in
levy of execution in case of an eviction or dispossess, and of any other law of
like import now or hereafter in effect. If Landlord commences any summary
proceeding, Tenant agrees that

21



--------------------------------------------------------------------------------



 



Tenant will not interpose any counterclaim of whatever nature or description in
any such proceeding, with the sole exception of compulsory counterclaims.
ARTICLE 16
Waiver of Trial by Jury
     Section 16.01. It is mutually agreed by and between Landlord and Tenant
that, except in the case of any action, proceeding or counterclaim brought by
either of the parties against the other for personal injury or property damage,
the respective parties hereto shall and they hereby do waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties here to
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises, and any emergency statutory or any other statutory
remedy.
ARTICLE 17
Elevators, Cleaning, Heating, Air Conditioning, Services, Etc.
     Section 17.01. Landlord will provide elevator facilities during Business
Hours and have one passenger elevator subject to call during the other hours.
Reasonable quantities of heat, for the reasonably customary warming of the
Premises and the public portions of the Building, will be supplied by Landlord
during Business Hours in the cold season. “Business Hours,” as used in this
Lease, means the generally customary daytime business hours of Tenant (but not
before 8:00 A.M. or after 8:00 P.M, of days other than Saturdays, Sundays and
holidays, and not before 9:00 A.M. or after 1:00 P.M. on Saturdays). While
Landlord will clean the Premises in accordance with Exhibit C, Landlord will not
clean those portions of the Premises which are used for storage or shipping room
or similar purposes or for the operation of mainframe computer, mainframe data
processing or similar equipment, nor shall Landlord clean or put away any of
Tenant’s dishes, glasses, trays, silverware or similar items, or any fixtures,
equipment, cooking or serving materials or items of personalty located in the
kitchenette or in any other areas used for preparation, dispensing or
consumption of food or beverage, all of which items of property and facilities
Tenant shall cause to be kept clean at Tenant’s own expense. Landlord’s costs
for standard cleaning of the Premises (i.e., cleaning in accordance with
Exhibit C) shall be billed as part of the operating expense as provided in
Article 26 hereof, (except, however, Tenant’s pro rata share of Landlord’s costs
for standard cleaning of the Premises shall be computed based upon a fraction;
the numerator being the square footage of the Premises leased to Tenant, the
denominator being the total square footage of all tenants’ premises in Building
actually occupied and cleaned) and Landlord’s costs for additional or
supplemental cleaning shall be billed directly.
     Section 17.02. Landlord shall, through the air conditioning system, furnish
10, and

22



--------------------------------------------------------------------------------



 



distribute in the Premises, reasonable air conditioning throughout the year
during Business Hours when it may be required for the comfortable occupancy of
the Premises by Tenant. Tenant agrees to lower and close the blinds when
necessary because of the sun’s position whenever said air conditioning system is
in operation, and Tenant agrees at all times to cooperate fully with Landlord
and to abide by all the reasonable regulations and reasonable requirements which
Landlord may prescribe for the proper functioning and protection of said air
conditioning system. In addition to any and all other rights and remedies which
Landlord may invoke for any violation by Tenant of this Article 17 to the extent
Tenant’s conduct is causing or will cause damage to the air conditioning/HVAC
system of the Building, Landlord, after notice to Tenant and a reasonable
opportunity for Tenant to cure such default, may discontinue the furnishing of
such air conditioning service without any diminution or abatement of rent or
other compensation to Tenant whatsoever. Landlord shall at all reasonable times,
upon notice (except in cases of emergency) have free and unrestricted access to
any and all air conditioning facilities in the Premises. Landlord shall not be
required to furnish, and Tenant shall not be entitled to receive, any after
Business Hours air conditioning during any period wherein Tenant shall be in
default in the payment of the Fixed Rent, additional rent or Landlord’s charges
for such after Business Hours air conditioning.
     Section 17.03. Landlord will, when and to the extent reasonably requested
by Tenant, furnish additional elevator, air conditioning, heating and/or
cleaning services upon such reasonable terms and conditions as shall be
determined by Landlord; and Tenant shall pay to Landlord a reasonable charge for
such additional services. Landlord represents that the current charges of said
services are $l00.00/hour and that in the event mat more than one tenant in the
Building requests such services, then Landlord shall reasonably allocate the
costs amongst all tenants requesting same. Without limiting me generality of the
next succeeding sentence, Tenant shall pay to Landlord a reasonable charge for
(a) any special or additional cleaning of the Building or any part thereof
required because of the negligent or wrongful acts or misconduct of Tenant or
its agents or employees, (b) any cleaning done at the request of Tenant with
respect to Tenant’s mainframe computer or mainframe data processing or similar
equipment or with respect to items, facilities and/or personal property which
may be used for the preparation, dispensing or consumption of food or beverages
or with respect to areas used for storage or shipping room or similar purposes
or for the operation of mainframe computer, mainframe data processing or similar
equipment, and (c) removal of any of Tenant’s refuse and rubbish from the
Building, except refuse and rubbish arising from ordinary cleaning by Landlord
as specified in Exhibit C attached hereto. Tenant shall pay to Landlord an
amount equal to any increase in the cost to Landlord for cleaning the Premises
if such increase shall be due to (i) the use of the Premises by Tenant during
hours other than Business Hours or (ii) the installation in the Premises, at the
request of or by Tenant, of any materials or finish other than those which are
of the standard adopted by Landlord for the Building. Landlord shall have no
obligation to provide the Premises with mechanical ventilation except during
Business Hours, provided, however, that Landlord will supply mechanical
ventilation for the Premises at other times on the same terms and conditions as
specifically set forth above for additional air conditioning and heating at the
specific written request and additional cost of Tenant.
     Section 17.04. At any time or times all or any of the elevators in the
Building may, at

23



--------------------------------------------------------------------------------



 



the option of Landlord, be manual and/or automatic elevators, and Landlord shall
be under no obligation to furnish an elevator operator for any automatic
elevator. If Landlord shall at any time or times furnish any elevator operator
for any automatic elevator, Landlord may discontinue furnishing such elevator
operator without any diminution, reduction or abatement of rent.
     Section 17.05. Landlord reserves the right, without liability to Tenant and
without constituting any claim of constructive eviction, to stop or interrupt
any heating, elevator, escalator, lighting, ventilating, air conditioning, gas,
steam, power, electricity, water, cleaning or other service and to stop or
interrupt the use of any Building facilities at such times as may be necessary
and for as long as may reasonably be required by reason of accidents, strikes,
or the making of repairs, alterations or improvements, or inability to secure a
proper supply of fuel, gas, steam, water, electricity, labor or supplies, or by
reason of any other similar or dissimilar cause beyond the reasonable control of
Landlord. No such stoppage or interruption shall entitle Tenant to any
diminution or abatement of rent or other compensation nor shall this Lease or
any of the obligations of Tenant be affected or reduced by reason of any such
stoppage or interruption; Tenant hereby expressly waives any and all claim for
damages it may have against Landlord on account of such stoppage of
interruption. After five (5) consecutive business days of such utility
interruption, Fixed Rent and additional rent will abate until such service is
reinstated.
ARTICLE 18
Lease Contains All Agreements - No Waivers
     Section 18.01. This Lease contains all of the covenants, agreements, terms,
provisions and conditions relating to the leasing of the Premises hereunder, and
Landlord has not made and is not making, and Tenant in executing and delivering
this Lease is not relying upon, any warranties, representations, promises or
statements, except to the extent that the same may expressly be set forth in
this Lease.
     Section 18.02. The failure of Landlord to insist in any instance upon the
strict performance of any provision of this Lease or to exercise any election
herein contained shall not be construed as a waiver or relinquishment for the
future of such provision or election, but the same shall continue and remain in
full force and effect. No waiver or modification by Landlord of any provision of
this Lease or other right or benefit shall be deemed to have been made unless
expressed in writing and signed by Landlord. No surrender of the Premises or of
any part thereof or of any remainder of the term of this Lease shall be valid
unless accepted by Landlord in writing. Any breach by Tenant of any provision of
this Lease shall not be deemed 10 be waived by (a) the receipt and retention by
Landlord of Fixed Rent or additional rent from anyone other than Tenant or
(b) the acceptance of such other person as a tenant or (c) a release of Tenant
from the further performance by Tenant of the provisions of this Lease or
(d) the receipt and retention by Landlord of Fixed Rent or additional rent
without knowledge of the breach of any provision of this Lease. No payment by
Tenant or receipt or retention by Landlord of a lesser amount than any Fixed
Rent or additional rent

24



--------------------------------------------------------------------------------



 



herein stipulated shall be deemed to be other than on account of the earliest
stipulated rent, nor shall any endorsement or statement of any check or any
letter accompanying any check or payment as such rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
in this Lease provided. No executory agreement hereafter made between Landlord
and Tenant shall be effective to change, modify, waive, release, discharge,
terminate or effect an abandonment of this Lease, in whole or in part, unless
such executory agreement is in writing, refers expressly to this Lease and is
signed by the party against whom enforcement of the change, modification,
waiver, release, discharge or termination or effectuation of the abandonment is
sought.
     Section 18.03. Tenant agrees that its sole remedies in cases where
Landlord’s reasonableness in exercising its judgment or withholding its consent
or approval is applicable pursuant to a specific provision of this Lease, or any
rider or separate agreement relating to this Lease, if any, shall be those in
the nature of an injunction, declaratory judgment, or specific performance, the
rights to money damages or other remedies being hereby specifically waived.
ARTICLE 19
Farcies Bound
     Section 19.01. The covenants, agreements, terms, provisions, and conditions
of this Lease shall bind and benefit the respective successors, assigns and
legal representatives of the parties hereto with the same effect as if mentioned
in each instance where a party hereto is named or referred to, except that no
violation of the provisions of Article 25 hereof shall operate to vest any
rights in any successor, assignee or legal representative of Tenant and that the
provisions of this Article 19 shall not be construed as modifying the conditions
of limitation contained in Article 12 hereof. It is understood and agreed,
however, that the covenants and obligations on the part of Landlord under this
Lease shall not be binding upon Landlord herein named with respect to any period
subsequent to the transfer of its interest in the Building, that in the event of
such a transfer said covenants and obligations shall thereafter be binding upon
each Transferee of such interest of Landlord herein named, but only with respect
to the period ending with a subsequent transfer of such interest, and that a
lease of the entire interest shall be deemed a transfer within the meaning of
this Article 19.
     If Landlord or any successors) in interest or assignees) shall be an
individual, joint venture, corporation, tenancy in common, firm or partnership,
general or limited, or a trust, it is specifically understood and agreed that
there shall be no personal liability on such individual or the members of the
joint venture, tenancy in common, firm, partnership, or the trustee(s) under
such trust or the beneficiaries thereunder, or upon such joint venture,
corporation, tenancy in common, firm, partnership, or trust in respect to any of
the covenants, agreements, terms, provisions, and conditions of this Lease. In
the event of a breach or default by Landlord of any of its obligations under
this Lease, Tenant shall look solely to the equity of the Landlord in the
Premises or leasehold estate for the satisfaction of Tenant’s remedies. It is
expressly understood and agreed that Landlord’s liability

25



--------------------------------------------------------------------------------



 



under the covenants, agreements, terms, provisions, conditions, warranties, and
obligations of the Lease shall in no event exceed the loss of its equity
interest in the Land and Building. If, however, Tenant is prevented from
recovering in full any judgment taken against Landlord by virtue of the
foregoing provisions, Tenant shall be entitled to offset such unrecovered
judgment against payments of rent thereafter becoming due.
ARTICLE 20
Curing Tenant’s Defaults — Additional Rent
     Section 20.01. If Tenant shall default in the keeping, observance or
performance of any provision or obligation of this Lease, Landlord, without
thereby waiving such default may perform the same for the account and at the
expense of Tenant, without notice in a case of emergency and in any other case
if such default continues after any applicable cure period from the date of the
giving by Landlord to Tenant of written notice of intention so to do. Bills for
any reasonable expense incurred by Landlord in connection with any such
performance by Landlord for the account of Tenant, and bills for all reasonable
costs, expenses and disbursements of every kind and nature whatsoever, including
but not limited to, reasonable counsel fees, involved in collecting or
endeavoring to collect the Fixed Rent or additional rent or other charge or any
part thereof or enforcing or endeavoring to enforce any rights against Tenant,
under or in connection with this Lease, or pursuant to law, including (without
being limited to) any such reasonable cost, expense and disbursement involved in
instituting and prosecuting any action or proceeding (including any summary
dispossess proceeding), as well as bills for any property, material, labor or
services provided, furnished or rendered, or caused to be provided, furnished or
rendered, by Landlord to Tenant including (without being limited to) electric
lamps and other equipment, construction work done for the account of Tenant
(other than for Landlord’s Work in connection with the initial fitting up of the
Premises for Tenant’s occupancy), water cooler, towel and other additional or
supplemental services, as well as for any charges for any additional elevator,
heating, air conditioning or cleaning services incurred under Article 17 hereof
and any charges for other similar or dissimilar services incurred under this
Lease, may be sent by Landlord to Tenant monthly, or immediately, at Landlord’s
option, and shall be due and payable in accordance with the terms of said bills
(but on not less than 15 days advance notice), and if not paid when due, the
amounts hereof shall immediately become due and payable as additional rent under
this Lease.
     Section 20.02. In the event that Tenant is in arrears in payment of Fixed
Rent or additional rent, Tenant waives Tenant’s right, if any, to designate the
items against which any payments made by Tenant are to be credited, and Tenant
agrees that Landlord may apply any payments made by Tenant to any items Landlord
sees fit, irrespective of and notwithstanding any designation or request by
Tenant as to the items against which any such payments shall be credited.
Landlord reserves the right, without liability to Tenant and without
constituting any claim of constructive eviction, to suspend furnishing or
rendering to Tenant any property, material, labor, utility or other additional,
supplemental or after Business Hours service, whenever Landlord is

26



--------------------------------------------------------------------------------



 



obligated to furnish or render the same at the expense of Tenant as a separate
charge to Tenant and not as part of Operating Expenses for the Building, in the
event that (but only so long as) Tenant is in arrears in paying Landlord
therefor.
ARTICLE 21
Inability to Perform
     Section 21.01. This Lease and the obligations of Tenant to pay rent
hereunder and perform all of the other covenants, agreements, terms, provisions,
and conditions hereunder on the part of Tenant to be performed shall in no way
be affected, impaired or excused because Landlord is unable to fulfill any of
its obligations under this Lease or is unable to supply or is delayed in
supplying any service expressly or impliedly to be supplied or is unable to make
or is delayed in making any repairs, replacements, additions, alterations or
decorations or is unable to supply or is delayed in supplying any equipment or
fixtures, if Landlord is prevented or delayed from so doing by reason of strikes
or labor troubles or any other similar or dissimilar cause whatsoever beyond
Landlord’s reasonable control, including, but not limited to, governmental
preemption in connection with a national emergency or by reason of any rule,
order or regulation of any department or subdivision thereof of any governmental
agency or by reason of the conditions of supply and demand which have been or
are affected by war, hostilities or other similar or dissimilar emergency.
     Except as otherwise provided in this Lease and except as to the payment of
rent or other monies due under this Lease by Tenant, Tenant shall not be
responsible for delays or inability to perform its obligations hereunder for
causes beyond the control of Tenant including acts of other tenants,
governmental restriction, regulation or control, labor dispute, accident,
mechanical breakdown, shortages or inability to obtain labor, fuel, steam,
water, electricity or materials, acts of God, enemy action, civil commotion, or
fire or other casualty.
ARTICLE 22
Adjacent Excavation — Shoring
     Section 22.01. If an excavation shall be made upon land adjacent to or
under the Building, or shall be authorized to be made, Tenant shall afford to
the person causing or authorized, to cause such excavation, license to enter
upon the Premises for the purpose of doing such work as said person shall
reasonably deem necessary or desirable to preserve the Building from injury or
damage and to support the same by proper foundations without any claim for
damages or indemnity against Landlord, or diminution or abatement of rent,
provided Landlord shall use all reasonable efforts to minimize any interference
with Tenant’s use/occupancy of the Building.

27



--------------------------------------------------------------------------------



 



ARTICLE 23
Article Headings
     Section 23.01. The Article headings of this Lease are for convenience only
and are not to be considered in construing the same.
ARTICLE 24
Electrical Energy
     Section 24.01. (a) (i) As an incident to this Lease, Landlord shall furnish
to Tenant, through the transmission facilities initially installed by Landlord
in the Building, alternating electrical energy to be used by Tenant in the
Premises for the operation of the lighting fixtures and Tenant’s business
machines and equipment. It is hereby agreed by the parties that in addition to
the Fixed Rent stated in Section 1.04 herein, Tenant shall pay for its electric
consumption as additional rent hereunder. Such additional rent shall be
initially based on a factor of $1.50 per square foot per annum of gross leasable
area of the Premises hereby demised, by reason of which Landlord has agreed to
supply Tenant with electrical energy, subject to and in accordance with the
provisions of this Article 24. Such factor is based upon certain theoretical
assumptions incorporating approximate reasonable estimates of the probable
consumption of electrical energy by the proposed lighting fixtures and other
equipment and business machines to be initially installed in the Premises, the
anticipated period of operation of such lighting fixtures, equipment and
machines and the cost of furnishing such electrical energy.
     (ii) Tenant shall have the right to have a “check meter” installed at the
Premises for purposes of measuring Tenant’s electrical consumption thereat. The
check meter shall be installed, if elected by Tenant, at Tenant’s sole cost and
expense. At Tenant’s option, the cost of the check meter may be credited against
Tenant’s Allowance as set forth in Article 29 hereof.
     (b) (i) It is hereby further agreed between Landlord and Tenant that,
during the one year period following the Term Commencement Date, the engineers
and experts, selected as hereinafter provided, shall survey and determine
Tenant’s expected total annual consumption of electrical energy in the Premises,
which survey shall include a reasonable determination of the power requirements
of Tenant’s equipment and business machines and of the lighting in the Premises
and a reasonable determination of the periods of use of such lighting fixtures,
equipment and machines. Using such survey there shall then be determined by said
engineers and experts, by reference to the appropriate rate schedules of the
public utility furnishing electrical energy to the Building, the estimated
annual cost (including taxes regularly passed on by said public utility to the
consumer) to Tenant to purchase for use in the Premises such quantity of
electrical energy (assuming a constant monthly consumption) directly from said
public utility. The said engineers and experts shall determine a new square foot
factor (the “Adjusted Electrical Rent Factor”) for the Premises (in lieu of the
$1.50 per square foot

28



--------------------------------------------------------------------------------



 



per annum hereinbefore mentioned) by dividing the gross leasable square feet of
the Premises into the reasonably estimated cost determined pursuant to the next
succeeding sentence.
     (ii) At any time, and from time to time, after the Adjusted Electrical Rent
Factor is determined either Landlord or Tenant may have the Adjusted Electrical
Rent Factor then in effect be further adjusted to take into account: (a) any
material alteration or material addition to Tenant’s lighting fixtures,
equipment and machines in the Premises; (b) use by Tenant of additional
electrical energy in the Premises; and (c) any increase or decrease in
Landlord’s costs or expenses for or in connection with the furnishing by it of
electrical energy to Tenant, in accordance with the provisions of this Lease,
which shall be due to any change in the rates charged by the public utility
company furnishing such electrical energy, since the effective date of the
Adjusted Electrical Rent Factor then in effect.
     (iii) Any such further re-adjustment of the Adjusted Electrical Rent
Factor, as described in (ii) above, shall be subject to verification by survey,
if necessary. If the Adjusted Electrical Rent Factor shall have been increased,
Tenant shall pay to Landlord with the next installment of Fixed Rent as
additional rent the retroactive underpayment of such electrical consumption;
and, conversely, if the Adjusted Electrical Rent Factor shall have been
decreased, Landlord shall credit to Tenant the retroactive overpayment of such
electrical consumption against Tenant’s next ensuing bills for same or refund
such promptly at the expiration of the Lease term. The cost of any survey and
determination shall be borne equally between Landlord and Tenant. The
determination of the engineers and experts preparing any such survey shall be
conclusive upon Landlord and Tenant. Such survey shall be made by engineers and
experts then mutually agreeable to both Landlord and Tenant, and, in the event
Landlord and Tenant are unable to agree upon such company, such company shall be
selected by arbitration in accordance with the rules of the American Arbitration
Association.
     Section 24.02. Landlord, at any time, at its option and upon not less than
thirty (30) days prior written notice to Tenant, may discontinue the furnishing
of electrical energy to the Premises, and, in such case there shall be no
further additional rent due from Tenant for payment of electrical energy
provided in Article 24 hereof and, Tenant shall contract for the supplying of
such electrical energy with said public utility and Landlord shall permit its
wires, risers, conduits, feeders and switchboards, to the extent available,
suitable and safely capable, to be used for the purpose of supplying such
electrical energy; provided, however, the Tenant, at Tenant’s cost and expense,
shall furnish and install at a location in the Building selected by the Landlord
and maintain and keep in repair any necessary metering equipment used in
connection with measuring Tenant’s consumption of electrical energy so supplied
to Tenant by said public utility.
     Section 24.03. Except if caused by the negligence of Landlord, its agents
or employees, Landlord shall not in anyway be liable or responsible to Tenant
for any loss or damage or expense which Tenant may sustain or incur if, during
the term of this Lease, either the quantity or character of electrical energy is
changed or is no longer available or suitable for Tenant’s requirements.
Landlord shall in no way be liable for any failure, inadequacy or defect in the
character or supply of

29



--------------------------------------------------------------------------------



 



electrical energy furnished to the Premises except for actual damage suffered by
Tenant by reason of any such failure, inadequacy or defect resulting from the
negligence or omission of the Landlord or Landlord’s failure to have the
Building or Land meet appropriate building code and/or governmental requirements
regarding the furnishing and supplying of electricity. In order that Landlord
may at all times have all necessary information that it requires in order to
maintain and protect its equipment, Tenant agrees that Tenant will not make any
material alteration or material addition to the electrical equipment and/or
appliances in the Premises without the prior written consent of Landlord in each
instance, which consent shall not be unreasonably withheld, conditioned or
delayed and will promptly advise Landlord of any other alteration or addition to
such electrical equipment and/or appliances. Tenant agrees to advise Landlord in
writing as to any material change in the periods of use of Tenant’s lighting
fixtures., equipment and business machines.
     Section 24.04. Tenant, at Tenant’s expense, shall purchase and install all
lamps (including, but not limited to, incandescent and fluorescent) and ballasts
used in the Premises, except that Landlord shall furnish and install the
ballasts initially used in the Premises and Landlord shall furnish the labor for
installing the initial lamps (including, but not limited to, incandescent and
fluorescent) used in the Premises.
     Section 24.05. Where water is furnished by Landlord for purposes other than
for (i) normal office use, (ii) Landlord’s air conditioning equipment during
Business Hours, and (iii) drinking, lavatory or toilet facilities in the
Premises, Tenant shall pay a reasonable amount for the same and for any required
pumping and heating thereof as well as any taxes, sewer rents or other charges
which may be imposed by the city or other governmental authority or agency
thereof based on the quantity of water so used by Tenant.
ARTICLE 25
Assignment, Mortgaging, Subletting, Etc.
     Section 25.01. Tenant covenants and agrees, for Tenant and its successors,
assigns and legal representatives, that neither this Lease nor the term and
estate hereby granted, nor any part hereof or thereof will be assigned,
mortgaged, pledged, encumbered or otherwise transferred (whether voluntarily,
involuntarily, by operation of law, or otherwise), and that neither the
Premises, nor any part thereof, will be encumbered in any manner by reason of
any act or omission on the part of Tenant, or will be used or occupied, or
permitted to be used or occupied, or utilized for desk space or for mailing
privileges or as a concession, by anyone other than Tenant, or for any purpose
other than as hereinbefore set forth, or will be sublet, or offered or
advertised for subletting, without the prior written consent of Landlord in
every case, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that, if Tenant is a corporation, the assignment or
transfer of this Lease, and the term and estate hereby granted to any entity
fifty-one (51%) percent or more of which is owned by Tenant, or to any entity
that owns fifty-one (51%) percent or more of Tenant, or to any corporation into
which Tenant is merged or with which Tenant is consolidated

30



--------------------------------------------------------------------------------



 



(such corporation or entity being hereinafter, in this Article 25, called an
“Affiliate”) without the prior written consent of Landlord shall not be deemed
to be prohibited hereby if, and upon the express condition that, the Affiliate
shall have executed, acknowledged and delivered to Landlord an agreement in form
and substance reasonably satisfactory to Landlord whereby the Affiliate shall
assume and agrees to perform, and to be personally bound by and upon, all the
covenants, agreements, terms, provisions and conditions set forth in this Lease
on the part of Tenant to be performed, and whereby the Affiliate shall expressly
agree that the provisions of this Article 25 shall, notwithstanding such
assignment or transfer, continue to be binding upon it with respect to all
future assignments and transfers.
     Section 25.02. Intentionally Omitted.
     Section 25.03. Landlord covenants not to withhold or delay its consent for
a period of more than ten (10) business days after receipt of notice from Tenant
of a proposed assignment or subletting by Tenant of such space to the proposed
assignee or subtenant, provided, however, that Landlord shall not in any event
be obligated to consent to any such proposed assignment or subletting unless:
     (a) in the reasonable judgment of Landlord the proposed assignee or
subtenant is of a character and engaged in a business such as are in keeping
with the standards of Landlord in those respects for the Building and its
occupancy;
     (b) intentionally omitted;
     (c) in the reasonable judgment of Landlord the purposes for which the
proposed assignee or subtenant intends to use the Premises sublet or assigned to
it are such as are in keeping with the standards of Landlord for the Building
and its occupancy, it being understood and agreed that any such written request
for consent to a subletting or assignment shall specify the purpose for which
the assignee or subtenant intends to use the Premises so assigned or sublet and
Landlord shall not be required to consent to the use of the Premises for such
specified purposes should such proposed use be prohibited by this Lease or
should same be a violation of applicable law;
     (d) such subletting will result in there being no more than two
(2) occupants of the entire Premises;
     (e) the proposed assignee or subtenant under such proposed subletting shall
not be a government entity or any subdivision or agency thereof, nor then be a
tenant or subtenant in or an occupant of any part of the Merritt 7 Corporate
Park (unless Landlord does not have space available for lease to accommodate
such tenant, subtenant or occupant);
     (f) Tenant shall reimburse Landlord for any reasonable expenses (not in
excess of $500.00) that may be incurred by Landlord in connection with the said
assignment or

31



--------------------------------------------------------------------------------



 



sublease, including, without limitation, the costs of making investigations as
to the acceptability of a proposed assignee or subtenant and legal expenses
incurred in connection with the reviewing and granting of any requested consent
to an assignment or subletting;
     (g) the proposed subletting shall not be advertised in a written
publication at a rental rate less than the rental rates at which Landlord is
offering comparable space in the Merritt 7 Corporate Park for a comparable term;
     (h) Tenant shall pay to Landlord, as and for additional rent, with each
monthly installment of rent due and payable by Tenant to Landlord, in case of a
subletting, during the term of the sublease between Tenant and the subtenant, an
amount equal to the difference between the rent payable by Tenant to Landlord
with respect to the space covered by the sublease, and the rent received by
Tenant from the subtenant for said space for the same period, and in the case of
an assignment, during the remainder of the term of the Lease, an amount equal to
the difference between the total rent payable by Tenant to Landlord under the
terms of the Lease, and the total amounts payable by the assignee, in excess of
such total rent (in each case, net of Tenant’s actual costs incurred in
obtaining such subtenant/assignee, which costs shall be limited to reasonable
counsel fees, brokerage commissions, subtenant/assignee lease takeover payments,
subtenant/assignee moving expenses, advertising and costs incurred in fitting up
of or improvement allowance for the space for such subtenant/assignee, which
fit-up costs shall be amortized on a straight-line basis over the shorter of the
term of the sublease/assignment and the useful life of such improvements).
     Section 25.04. Each subletting effectuated pursuant to this Article 25
shall be subject to all the covenants, agreements, terms, provisions and
conditions contained in this Lease. Tenant covenants and agrees that,
notwithstanding such assignment or any such subletting to any subtenant and/or
acceptance of rent or additional rent by Landlord from any subtenant, Tenant
shall and will remain fully liable for the payment of the Fixed Rent and
additional rent due and to become due hereunder and for the performance of all
the covenants, agreements, terms, provisions and conditions contained in this
Lease on the part of Tenant to be performed. Tenant further covenants and agrees
that notwithstanding any such assignment or subletting, no other and further
assignment or subletting of the Premises shall or will be made except upon
compliance with and subject to the provisions of this Article 25. Tenant shall
promptly furnish to Landlord an executed copy of any and each permitted
sublease. In addition, Tenant shall furnish to Landlord an executed copy of an
assumption agreement for any and each permitted assignment whereby the permitted
Assignee shall assume and agree to perform, and be personally bound by and upon
all of the agreements, terms, provisions and conditions set forth in this Lease
on the part of Tenant to be performed, and whereby Assignee shall expressly
agree that the provisions of this Article 25 shall, notwithstanding such
assignment or transfer, continue to be binding upon it with respect to all
future assignments and transfers.
     Section 25.05. If this Lease be assigned or if the Premises be sublet or
occupied by anybody other than Tenant, Landlord may, after default by Tenant,
collect rent from the assignee,

32



--------------------------------------------------------------------------------



 



subtenant or occupant, and apply the net amount collected to the rent herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of any of Tenant’s covenants contained in this Article 25, or
the acceptance of the assignee, subtenant or occupant as Tenant, or a release of
Tenant from die further performance by Tenant of covenants on the part of Tenant
herein contained.
     Section 25.06. Landlord will, at the request of Tenant, maintain listings
on the Building directory of the names of Tenant and any other firm, association
or corporation in occupancy of the Premises or any part thereof as permitted
hereunder, and the names of an aggregate number of not more than five
(5) officers or employees of the foregoing. The cost of the initial listings
shall be borne by Landlord and any subsequent change will be at the cost of
Tenant.
     The listing of any name other than that of Tenant, whether on the doors of
the Premises, on the Building directory, or otherwise, shall not operate to vest
any right or interest in the Lease or in the Premises or be deemed to be the
written consent of Landlord mentioned in this Article 25; it being expressly
understood that any such listing is a privilege extended by Landlord revocable
at will by written notice to Tenant.
ARTICLE 26
Additional Rent
     Section 26.01. Landlord and Tenant agree that in addition to the annual
Fixed Rent stated in Section 1.04 herein, Tenant shall be liable for the payment
of its pro rata share of Landlord’s estimated “operating expenses” as
hereinafter defined. Tenant’s pro data share shall be deemed to be 4.982% of the
annual operating expenses for the Building. Said 4.982% is based upon 215,000
square feet of gross leasable area in the Building of which 4.982% or 10,711
square feet of gross leasable area is demised to Tenant. Tenant’s pro rata
portion of the operating expenses as of the Term Commencement Date of this Lease
shall be estimated at the rate of $9.00 per gross leasable square foot resulting
in an annual sum of $96,399.00. Tenant shall be liable for the payment of
$8,033.25 per month until Landlord notifies Tenant of Tenant’s new estimated pro
rata payment as hereinafter provided.
     On or prior to January 1 of each calendar year during the term hereof,
Landlord shall notify Tenant of the reasonably projected operating expenses for
such upcoming calendar year and of Tenant’s new estimated pro rata payment. All
monthly installments of additional rent thereafter due during such calendar year
shall be increased or decreased, as the case may be, to reflect one-twelfth
(1/12) of the annual amount of the new estimate until a new adjustment becomes
effective for the next ensuing calendar year. In addition, in the event the
estimated operating expenses during any calendar year are projected by Landlord
to increase or decrease at an annual rate in excess of ten (10%) percent of the
amount of the operating expenses on which the estimate then in effect is based,
then upon notification by Landlord to Tenant, all monthly installments
thereafter due during such

33



--------------------------------------------------------------------------------



 



calendar year shall be further adjusted to reflect such increase or decrease.
After the end of each calendar year during the term of this Lease, Landlord
shall furnish Tenant with a reasonably detailed statement relating to the actual
operating expenses for the prior calendar year. If the pro rata actual operating
expenses for any prior calendar year shall be greater (resulting in a
deficiency) or shall be less (resulting in an excess), than the estimated amount
actually paid by Tenant during such calendar year, then: (a) Tenant shall, in
case of such a deficiency, pay to Landlord as additional rent for the Premises
for such calendar year the amount of the difference, in one lump sum on the due
date of the next monthly installment of Fixed Rent after the date of notice to
Tenant (but not sooner than 15 days after notice of same), or (b) in case of
such an excess Landlord shall credit to the Tenant the amount of the difference
against future payments of additional rent, or in the case of the expiration of
the Lease, Landlord shall remit Tenant such difference. Any adjustment for the
final year of the term of this Lease shall survive the expiration thereof.
     Landlord, to the extent required by Landlord’s mortgagee, may elect, at its
option, upon not less than thirty (30) days notice to Tenant, to require Tenant
to pay with the next succeeding installment of rent due and payable by Tenant to
Landlord, Tenant’s proportionate share of any real estate taxes paid by Landlord
which represents the advance payment thereof. In such case, the succeeding
monthly installments of additional rent payable by Tenant to Landlord shall be
decreased by an amount equal to the fractional part thereof attributable to the
real estate taxes which shall have been satisfied by the foregoing payment made
by Tenant to Landlord as provided in the next preceding paragraph hereof.
     For purposes of determining what adjustment, if any, shall be made covering
the period ending on the last day of each calendar year the term “Operating
Expenses” shall be deemed to encompass any and all operating expenses paid or
incurred by Landlord for the operating of Landlord’s Building and other
improvements and shall specifically include, but not be limited to:
     A. Wages and salaries of all necessary employees, including clerical
personnel engaged in the physical operation and maintenance of the Building and
other improvements appurtenant thereto, including Employer’s Social Security
Taxes, and any other taxes which may be levied on such wages and salaries, and
any and all fringe benefits provided for such employees;
     B. All supplies and material used in the operation and maintenance of such
Building and improvements appurtenant thereto, including the cost of electrical
energy and other utilities to the common areas of the Building and to the
Building’s parking area and garage;
     C. The costs of maintaining, repairing, snow plowing, lining and lighting
all appurtenant parking, sidewalk and ingress areas, including traffic controls,
and the planting, mowing and maintaining of all planted areas within or
appurtenant to the Building;
     D. The allocable costs of all maintenance and service agreements on
equipment used in the operation and maintenance of the Building and appurtenant
areas (including the Building’s parking

34



--------------------------------------------------------------------------------



 



areas and garage);
     E. Hazard and liability insurance premiums for the Building and appurtenant
areas, other than with respect to insurance coverage to be maintained by
tenants;
     F. The costs of repairs, ordinary cleaning and general maintenance of the
Building and appurtenances thereto, exclusive of expenses such as alterations
for the accommodation of a specific tenant or tenants or such as leasehold
improvements to premises demised exclusively to other tenants, or extra cleaning
for a specific tenant or tenants for which direct charges are made, or brokerage
commissions for leases or lease renewals or extensions with tenants of the
Building; exclusive also of repairs or maintenance to be performed by tenants,
or advertising and promotion expenses relating to vacant space in the Building;
     G. All taxes and assessments and governmental charges whether Federal,
State or municipal which are levied or charged against the Land, Building and
improvements, or against any personal property used in the operation of the
Premises and any other taxes and assessments attributable to the Premises, or
its operation (excluding, however. Federal, State or other income taxes);
     H. Management fees pertaining to operation of the Building and appurtenant
parking areas and garage.
     The “operating expenses” for the calendar year in which the term of this
Lease shall begin as well as for the calendar year in which this Lease shall end
shall be apportioned so that the Tenant shall pay only those portions of each
such calendar year as are within the lease term. Whenever any of the foregoing
expenses are performed for, or relate to, any buildings and improvements in the
Merritt 7 Corporate Park in addition to the Building No. 1, such expenses shall
be allocated equitably among such buildings and improvements and Building No. 1
based on the benefit inuring proportionately to all the buildings in the Merritt
7 Corporate Park.
     Notwithstanding anything to the contrary contained herein, operating
expenses shall exclude compensation or bonuses paid to officers or executives of
Landlord (except for a Building Manager and a Facilities Manager),
administrative wages and salaries (except as provided above), management fees
(except and provided above), depreciation or accelerated cost recovery of the
Building or any equipment, furniture or property attached to or installed in the
Building, capital expenditures (except for capital expenditures required by
governmental or regulatory authorities (provided, however, the expenditures
required to bring the Building and the Property into compliance with the
American Disabilities Act [“ADA”] including without limitation, changes to the
ingress and egress of the Building, the common areas of the Building and the
restrooms in the Building shall be excluded) or which are made primarily for the
purpose of reducing operating expenses (provided, however, the cost of such
capital expenditure(s) shall be amortized in accordance with generally accepted
accounting principles over the life of the asset), replacement of the structural
components of the Building (which does not include the roof) and the Premises,
ground rents, interest or amortization of mortgages, any costs related to
development of the site, costs of

35



--------------------------------------------------------------------------------



 



maintaining Landlord’s corporate existence, legal expenses (except for
reasonable outside legal expenses incurred by Landlord in attempting to reduce
or eliminate any component of operating expenses and real estate taxes), travel
expenses, leasing costs or brokerage commissions, marketing and advertising
costs, renting commissions or fees, costs in connection with artwork in the
Building, costs to correct construction defects and latent defects, costs for
improving any other tenant’s space, costs for any repair or other work
necessitated by condemnation, fire or other casualty (other than the reasonable
deductible under said policy), costs to remove asbestos or Hazardous Substances
(as defined herein) from the Building or the Property, services or benefits
provided to some tenants but not offered to Tenant, repair of all damage of any
kind to the Property (including the Building and the Premises) caused by the
negligent or intentional acts of Landlord, its employees, agents or contractors,
and any costs or fines due to Landlord’s violation of any governmental rule or
authority related to the Building, the Premises or the Property.
     Section 26.02. Tenant and its agents and employees shall have one hundred
eighty (180) days after receiving the Statement to audit Landlord’s books and
records concerning the Statement at a mutually convenient time at Landlord’s
offices. Landlord’s books and records shall be kept in accord with generally
accepted accounting principles consistently applied. If Tenant reasonably
believes that certain of the Operating Expenses charged by Landlord include
costs that are not properly included within the term “Operating Expenses” or
that Landlord has erred in calculating same, Tenant shall have the following
audit right. Tenant shall exercise such audit right by providing Landlord with a
written notice of Tenant’s exercise of such audit right (the “Audit Notice”)
within one hundred eighty (180) days after Tenant’s receipt of the Statement.
Upon the receipt by Landlord of an Audit Notice, Landlord shall, subject to the
parties entering into a mutually agreeable confidentiality agreement, provide
Tenant, at Landlord’s offices, and its employees with reasonable access to
Landlord’s books and records relating to Operating Expenses. If, within thirty
(30) days after Landlord’s receipt of the Audit Notice, Landlord and Tenant are
unable to resolve Tenant’s objections, then Tenant shall have the right to
employ an accounting firm selected by Tenant in its sole discretion to inspect
and audit Landlord’s books and records relating to Operating Expenses. Such
audit may not be conducted on a contingency fee basis. All costs and expenses of
any such audit shall be paid by Tenant. If, as a result of such audit, it is
determined that Tenant has paid to Landlord additional rent in excess of that to
which Landlord was entitled due to Landlord’s having included in Operating
Expenses charges not permitted hereunder, or its having miscalculated Tenant’s
pro rata share, then Landlord shall, within thirty (30) days after such
determination of overpayment, remit such excess to Tenant. In addition to
Landlord’s remitting such excess payment, Landlord shall reimburse Tenant for
the reasonable cost of Tenant’s audit, but only in the case that the charges
exceeded by 5% the actual charges due. If Tenant disputes the accuracy of any
Statement, Tenant shall still pay the amount shown owing pending resolution of
such dispute in accordance with the foregoing paragraph.
ARTICLE 27
Subordination
     Section 27.01. This Lease is subject and subordinate in all respects to all
ground leases and/or underlying leases now or hereafter covering the real
property of which the Premises form a

36



--------------------------------------------------------------------------------



 



part and to all mortgages which may now or hereafter be placed on or affect such
leases and/or the real property of which the Premises form a part, or any part
or parts of such real property, and/or Landlord’s interest therein, and to each
advance made and/or hereafter to be made under any such mortgages, and to all
renewals, modifications, consolidations, replacements and extensions thereof and
all substitutions of and for such ground leases and/or underlying leases and/or
mortgages. This Section 27.01 shall be self-operative and no further instrument
of subordination shall be required. In confirmation of such subordination,
Tenant shall execute and deliver promptly any certificate that Landlord and/or
any mortgagee and/or the lessor under any ground or underlying lease and/or
their respective successors in interest may request,
     Section 27.02. Tenant hereby covenants and agrees:
     (i) that no alteration or modification of any of the provisions hereof, nor
any prepayment of more than one periodic installment of rent hereunder, nor any
cancellation or surrender of this Lease, shall be valid or binding as against
any mortgagee of the Premises covered by this Lease, unless the same shall have
been approved in writing by such mortgagee, and that Tenant will confirm the
foregoing in writing; and
     (ii) that the failure of Landlord to make and complete any Tenant Changes
or other construction work to be performed by Landlord under this Lease
(exclusive of Landlord’s Work in connection with the initial fitting up of the
Premises for Tenant’s occupancy) shall not impair the validity of this Lease and
that the liability of Landlord by reason of such failure, if any, is limited to
the reasonable cost incurred by Tenant in the making and/or completion of such
work by reason of the failure of Landlord to do the same;
     (iii) that in the event of a default on the part of Landlord arising or
occurring under this Lease, whereby the validity or the continued existence of
this Lease might be impaired or terminated by the Tenant by reason of any such
default or defaults, Tenant will notify any mortgagee, provided Tenant shall
have been given written notice of the name/address of such mortgagee, of the
Premises covered by this Lease in writing setting forth such matters of default
or defaults and granting to such mortgagee a period of thirty (30) days after
the giving of such notice by Tenant to cure or to undertake the elimination of
all such defaults but that such right on the part of such mortgagee shall not be
deemed to create an obligation on such mortgagee’s part to cure or to undertake
the elimination of any such defaults unless such mortgagee elects to do so.
     Section 27.03. Landlord represents that there are no mortgages or ground
leases presently encumbering the Building.
     Section 27.04. With respect to any future mortgage, Landlord shall secure
and deliver to Tenant a Non-Disturbance Agreement for the benefit of Tenant from
and executed by each of such Landlord’s mortgagees.

37



--------------------------------------------------------------------------------



 



ARTICLE 28
Miscellaneous
     Section 28.01. Notwithstanding anything contained in this Lease to the
contrary, Tenant covenants and agrees that Tenant will not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used,
     (i) for a banking, trust company, or safe deposit business,
     (ii) as a savings bank, or as a savings and loan association, or as a loan
company,
     (iii) for the sale of traveler checks and/or foreign exchange,
     (iv) as a stock brokerage office or for stock brokerage purposes or for the
underwriting of securities,
     (v) as a news and cigar stand, as such, or
     (vi) as a restaurant and/or bar and/or for the sale of confectionery and or
soda and/or beverages and/or sandwiches and/or ice cream and/or baked goods or
for the preparation, dispensing or consumption of food or beverages in any
manner whatsoever (except for any kitchenette or break area which is permitted),
or
     (vii) as a “place of public accommodation” as defined under The Americans
With Disabilities Act of 1990 (as the same may be amended from time to time).
     Section 28.02. Tenant hereby represents, covenants and agrees that Tenant’s
business is not photographic reproductions and/or documentary reproductions
and/or offset printing. Notwithstanding anything contained in this Lease to the
contrary, Tenant covenants and agrees that Tenant will not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used, for the
business of photographic reproductions and/or documentary reproductions and/or
offset printing. Nothing contained in this Section 28.02 shall preclude Tenant
from using any part of the Premises for photographic reproductions and/or
documentary reproductions and/or offset printing in connection with, either
directly or indirectly, its own business and/or activities.
     Section 28.03. If, in connection with obtaining financing for the Building,
a banking, insurance or other recognized institutional lender shall request
reasonable modifications in this Lease as a condition to such financing, Tenant
will not unreasonably withhold, delay or defer its consent thereto provided that
such modifications do not increase the obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created.
     Section 28.04. Intentionally omitted.

38



--------------------------------------------------------------------------------



 



     Section 28.05. Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot which such floor was designed to carry
and which is allowed by law. Landlord reserves the right to reasonably prescribe
the weight and position of all safes which must be placed by Tenant, at Tenant’s
expense, so as to distribute the weight. Business machines and mechanical
equipment shall be placed and maintained by Tenant, at Tenant’s expense, in
settings sufficient in Landlord’s reasonable judgment to absorb and prevent
vibration, noise and annoyance.
     Section 28.06. If Landlord shall consent to the omission or removal of any
part of, or the insertion of any door or other opening in, any wall separating
the Premises from adjoining space leased to another tenant, then (i) Tenant
shall be responsible for all risk of damage to, or loss of theft of, property
arising as an incident to such omission or removal or the use of such door or
other opening, or because of the existence thereof unless caused by Landlord’s
negligence, and shall indemnify and save Landlord harmless from and against any
claim, demand or action for, or on account of, any such loss, theft or damage
unless caused by Landlord’s negligence, and (ii) in the event of the termination
of this Lease or the lease of said other tenant, Landlord may enter the Premises
and Landlord, at Tenant’s reasonable expense, may close up such door or other
opening by erecting a wall to match the wall separating the Premises from said
adjoining space, and Tenant shall not be entitled to any diminution or abatement
of rent or other compensation by reason thereof; provided, however, that nothing
herein contained shall be deemed to vest Tenant with any right or interest in,
or with respect to, said adjoining space, or the use thereof, and Tenant hereby
expressly waives any right to be made a party to, or to be served with process
or other notice under or in connection with, any proceeding or action which may
hereafter be instituted by Landlord for the recovery of the possession of said
adjoining space.
     Section 28.07. Without incurring liability to Tenant, Landlord may permit
access to the Premises and open the same, whether or not Tenant shall be
present, upon demand of any receiver, trustee, assignee for the benefit of
creditors, sheriff, marshal or court officer entitled to, or reasonably
purporting to be entitled to, such access for the purpose of taking possession
of, or removing, Tenant’s property or for any other lawful purpose (but this
provision and any action by Landlord hereunder shall not be deemed as
recognition by Landlord that the person or official making such demand has any
right or interest in or to this Lease, or in or to the Premises), or upon demand
of any representative of the fire, police, building, sanitation or other
department of the city, state or federal governments.
     Section 28.08. Tenant shall not be entitled to exercise any right of
termination or other option granted to it by this Lease at any time when Tenant
is in default in the performance or observance of any of the covenants,
agreements, terms, provisions or conditions on its part to be performed or
observed under this Lease.
     Section 28.09. Tenant shall not place or permit to be placed any vending
machines in the Premises which use plumbing, except with the prior written
consent of Landlord in each instance.

39



--------------------------------------------------------------------------------



 



     Section 28.10. Tenant shall not occupy any space in the building (by
assignment, sublease or otherwise) other than the Premises hereby demised,
except with the prior written consent of Landlord in each instance.
     Section 28.11. This Lease shall not be binding upon Landlord unless and
until it is signed by Landlord.
     Section 28.12. This Lease, including the Exhibits, if any, attached hereto,
sets forth the entire agreement between the parties with respect to the
Premises. All prior conversations, writings, negotiations, representations,
considerations, undertakings, understandings, and agreements heretofore made
between the parties hereto are merged in this Lease, which alone fully and
completely expresses the agreement between the Landlord and Tenant. Except as
may be stated by express language set forth in this Lease, this Lease shall not
be interpreted nor construed to contain by implication any warranty,
representation or agreement on the part of Landlord nor is Tenant relying on any
warranty, representation or agreement by Landlord as a matter of inducement to
enter into this Lease.
     Section 28.13. Tenant acknowledges that it is fully aware of the type of
construction employed in the erection of the Building, and especially the
concrete slabs forming the floors of each story and the roof, and that by reason
of such type of concrete slab construction, irreparable structural damage may be
caused to the slabs and the entire integrity of the Building by drilling any
holes into such concrete slabs serving as the floor or ceiling (or roof) of the
Premises. Tenant agrees that in no event shall Tenant or its employees,
servants, agents, invitees, licensees, or any other person in any way drill
into, bore, or in any way deface any portion of the Premises, including the
floor and ceiling thereof, without having first obtained the prior written
reasonable approval for any such drilling or boring from the Landlord.
     Section 28.14. Past Due Rent. If Tenant shall fail to pay, when the same is
due and payable, any rent or any additional rent, or any other amount or charge
payable by Tenant to Landlord hereunder, such unpaid amounts shall bear interest
from the due date thereof to the date of payment at the annual rate of four (4%)
percent in excess of the discount rate charged by Federal Reserve Banks to
Member Banks in the State of Connecticut then in effect, but in no event shall
such rate exceed the maximum rate permitted by the governing law.
     Section 28.15. Not more than once each year, Tenant agrees to furnish,
without expense to Landlord, within ten (10) days after the request therefor,
such financial information as may from time to time be reasonably requested by
any existing or potential lender with respect to the obtaining or maintaining of
the financing for the Building, which information shall include, but not be
limited to, Tenant’s then current certified financial statements and operating
statements indicating income, expenses, profits and losses of Tenant’s business
operation. If Tenant is a publicly traded corporation, Tenant’s only obligation
herein shall be to furnish Landlord with a copy of its Annual Report.

40



--------------------------------------------------------------------------------



 



ARTICLE 29
Layout and Finish
     Section 29.01. Preliminary single-line layout and design control drawings
(“Tenant’s Plans”) for the construction and finishing of the Premises have been
approved by both parties are attached hereto and made a part hereof as
Exhibit B. Based on Tenant’s Plans, Landlord shall, at Tenant’s sole cost and
expense utilizing Landlord’s own space planner, prepare all architectural,
electrical and other construction drawings and specifications containing
complete information and dimensions necessary for the initial construction and
finishing of the Premises (“Working Drawings and Specifications”), which Working
Drawings and Specifications shall be initiated and approved by Tenant, modified
if required by Tenant and once finalized, shall be attached hereto and made a
part hereof.
     Section 29.02. In accordance and conformance with Tenant’s Plans and the
Working Drawings and Specifications, Landlord, at Tenant’s expense, subject to
Tenant’s Allowance, will reasonably promptly perform and complete or cause to be
performed and completed such specified construction and finishing of the
Premises (hereinafter referred to as “Landlord’s Work”). If any change orders or
additions in or to the Landlord’s Work or if any changes or additions to the
Tenant’s Plans shall be made at the request of Tenant or shall be required due
to any other act or omission on Tenant’s part (“Special Work”), Tenant shall pay
to Landlord the Work Cost attributable to such Special Work. Any Special Work
shall, upon installation, become the property of Landlord and shall be
surrendered to Landlord at the end or other expiration of the term of this
Lease. Items of Landlord’s Work and/or Special Work are herein sometimes
individually and/or collectively referred to as “Work.”
     Section 29.03. The term “Work Cost,” as used herein with respect to any
part of the Work shall mean the actual cost (including the cost of applicable
insurance premiums and the cost of additional engineering, if any, required by
reason of the next succeeding paragraph) to Landlord of furnishing and
installing such part of the Work (including the cost of applicable insurance
premiums and the cost of any such additional engineering) plus fifteen (15%)
percent of such actual cost with respect to Special Work.
     Before proceeding with any Special Work, Landlord will submit to Tenant a
reasonably detailed estimate of the Work Cost and time extension required, if
any, and a statement of the terms and conditions on which such Special Work is
to be performed and, unless and until Tenant shall approve such estimate and
such terms and conditions in writing, Landlord shall not proceed with the
performance of such Special Work. Notwithstanding any such estimate, Tenant
shall nevertheless pay the actual Work Cost of all Special Work. If Tenant shall
fail to approve in writing Landlord’s submission within five (5) business days
following receipt thereof, the same shall be deemed disapproved in all respects
by Tenant and Landlord shall not be authorized to make the change. If Tenant
approves in writing the cost or savings and the schedule change, if any,
Landlord shall cause the change to be made. Tenant shall pay to Landlord within
thirty (30) days after demand any

41



--------------------------------------------------------------------------------



 



additional charges due to Landlord for changes approved by Tenant.
     Section 29.04. The Landlord will (subject to all of the covenants,
agreements, terms, provisions and conditions of this Lease, including, without
limitation, subparagraph [e] of Section 5.01 hereof) give access to so much of
the Premises as is specifically designated by Landlord (hereinafter the “Work
Area”) to finish trade contractors employed by Tenant for the purpose of making
improvements therein when and so long as, in Landlord’s reasonable judgment, the
work to be done in the Work Area by Landlord as provided herein shall have been
completed to such an extent that the making of such improvements will not
unreasonably interfere with or delay Landlord’s performance of the remaining
portion of the work; it being understood that Tenant shall not be deemed to have
entered into occupancy of the Work Area for the purposes of Section 2.03 hereof
by reason of the presence in the Work Area of any finish trade contractor given
access thereto as aforesaid. Tenant shall be responsible and pay for all
additional costs, including electrical, heating, water, elevator, building
services, cleaning, rubbish removal, hoisting, labor, window removal, and
replacement directly charged for or directly applicable to work performed by the
Tenant or the Tenant’s agents, employees and/or independent contractors. Tenant
is advised that the project is a union project and all work shall be performed
by union contractors.
     Section 29.05. Tenant understands and agrees that, with respect to any act
to be taken by Tenant hereunder (including, but not limited to submission of
plans, specifications or information, approving drawings or estimates or giving
authorizations or approvals), TIME IS OF THE ESSENCE, and Tenant expressly
agrees that any delay of Tenant of more than THREE (3) DAYS shall be deemed a
default under this Lease.
     Section 29.06. Landlord agrees to make available to Tenant the sum of ONE
HUNDRED SIXTY THOUSAND SIX HUNDRED SIXTY-FIVE AND XX/100 ($160,665.00) DOLLARS
($15.00 s.f.) as a one-time lump sum retrofit work allowance (“Tenant’s
Allowance”) for work in the Premises. Tenant hereby assigns to Landlord’s
contractor, ADP Service Corp., (which contractor shall complete said retrofit
work) Tenant’s full retrofit work allowance so that Landlord shall make payment
in the amount of said allowance directly to said Landlord’s contractor. In the
event Tenant’s retrofit work costs less than Tenant’s Allowance, Tenant shall
assign to ADP Service Corp. the partial amount of Tenant’s Allowance equivalent
to the cost of said work and the balance of Tenant’s Allowance shall be paid to
Tenant to use as it sees fit. In the event Tenant’s retrofit work costs more
than Tenant’s Allowance, Tenant shall pay to ADP Service Corp. the amount of
Tenant’s Allowance plus the cost of said work above Tenant’s Allowance within
thirty (30) days after receipt of an invoice for same. It is understood that the
Tenant’s Allowance and additional allowance described in Section 29.07 below,
shall be used prior to any payments being due pursuant to this sentence.
     Section 29.07. At Tenant’s option, Landlord shall pay Tenant an additional
retrofit work allowance not to exceed FIFTY-THREE THOUSAND FIVE HUNDRED
FIFTY-FIVE AND XX/l00 ($53,555.00) DOLLARS ($5.00 s.f); provided that Tenant
shall reimburse Landlord for said

42



--------------------------------------------------------------------------------



 



additional allowance cost in equal monthly installments amortized over the
initial seven (7) year term of this Lease, plus interest at the rate of eleven
(11%) percent per annum.
     For example, if Tenant elects to receive the entire additional allowance of
$53,555.00, Tenant shall pay Landlord $917.40 per month, commencing on the Term
Commencement Date, through the seventh anniversary of this Lease. The additional
allowance, to the extent used by Tenant, shall be assigned to Landlord’s
contractor in accordance with the provisions of Section 29.06 above.
     Section 29.08. Commencement and Completion of The Work:
     (a) Compliance with Laws. Landlord shall obtain all approvals, permits, and
other consents required to commence, perform and complete the Work; shall at all
times cause the Work to comply with all laws, regulations or rules of any
governmental authority which are applicable thereto; and shall maintain for
inspection by Tenant copies of all approvals, permits, inspection reports, and
other governmental consents obtained by Landlord.
     (b) Completion of Work. “Substantial Completion” of the Work shall mean
that:
          (i) All of the Work shall have been completed in accordance with the
Tenant’s Plans (as modified by change orders) except for Punch List Items (as
hereinafter defined); and
          (ii) Landlord shall have obtained approval by the Building Department
permitting legal use of the Premises for the purposes specified in the Lease.
     Section 29.09. Punch List Items. The term “Punch List Items” shall mean
details of construction, decoration, and mechanical adjustment which in the
aggregate, are minor in character and do not materially interfere with the
Tenant’s use or enjoyment of the Premises. Punch List Items shall be completed
within sixty (60) days after Substantial Completion and Landlord shall be
granted reasonable rights of access to the Premises after the Commencement Date
for the purposes of completing such Punch List Items provided that Landlord
shall use its reasonable efforts to cause as little interference with Tenant’s
use and occupancy of the Premises as reasonably possible.
     Section 29.10. No Supervision Fees. Notwithstanding anything to the
contrary contained in this Lease, Tenant shall not be charged any supervisory
and/or coordination fees with respect to Landlord’s or its agents’ or employees’
involvement with the Work. Tenant acknowledges, however, that some Work will be
completed by Landlord and its agents. In addition, during the construction of
the Work and Tenant’s relocation to the Premises, Tenant shall not be charged
for the use of elevators, hoists, loading docks or utilities.
     Section 29.11. Cooperation. Throughout the entire process of completing the
Work, each party shall cooperate with the other to provide promptly any
additional information and details and to respond promptly to any requests
reasonably requested by such party regarding the Work and any other requests of
such party. Each party shall consider reasonable alternatives and solutions to

43



--------------------------------------------------------------------------------



 



any disputed elements in the Work and act in a timely manner with reasonable
cooperation to provide maximum flexibility in completing the Work.
     Section 29.12. Tenant’s Access to the Premises. From and after the date
that this Lease is executed by both parties, Tenant and its representatives
shall have access to the Premises on a twenty-four (24) hour a day basis subject
to the terms and conditions of this Lease (excluding any obligation to pay rent)
for the purposes of monitoring completion of the Work, installing all cabling,
preparing the Premises for Tenant’s use and occupancy and all other related
purposes thereto. Tenant agrees not to unreasonably interfere with Landlord’s
construction or completion of the Work in accordance with the provisions herein.
     Section 29.13. Warranty. Landlord warrants that the Work will be of first
quality and constructed in a good and workmanlike manner and free of all
material faults and defects, that all materials and equipment incorporated in
the Work shall be new, of recent manufacture and of first quality, and all
construction shall be performed in accordance with all applicable legal
requirements. Tenant shall notify Landlord promptly of any defect that shall
come to the attention of Tenant. This warranty shall expire on the first
anniversary of the Term Commencement Date.
     Section 29.14. Cost Competitive. Landlord agrees that all of its
contractors, subcontractors and the performance of the Work shall be done at
competitive rates.
ARTICLE 30
Parking
     Section 30.01. (i) The Landlord shall keep and maintain in good condition,
reasonably free and clear of ice and snow, throughout the Lease term, common
parking area providing parking spaces in number not less than three (3) per one
thousand (1,000) square feet of the Premises, which spaces shall be available on
a non-designated, non-exclusive basis to the Tenant, its employees and business
invitees as well as to other tenants of the Building. The use of such parking
facilities shall, at all times, be subject to such reasonable rules and
regulations, as the Landlord may promulgate uniformly for all of the tenants of
the Building.
          (ii) Tenant shall receive from Landlord, at no cost, thirty
(30) parking/building access security cards and shall have the right to receive
an additional thirteen (13) cards at a cost of $ 15.00 each. Any additional
cards or replacement of lost cards shall be provided Tenant at a charge as then
charged all tenants in Building. Currently, the charge for additional or
replacement cards is $15.00 per card.

44



--------------------------------------------------------------------------------



 



ARTICLE 31
Broker
     Section 31.01. Each party covenants, warrants and represents that there was
no broker instrumental in consummating this Lease, and that no conversations or
prior negotiations were had with any broker concerning the renting of the
Premises other than Insignia/ESG, Inc. (“Broker”). Tenant and Landlord agree to
hold the other harmless and indemnify the other from all losses, damages,
liabilities, costs and expenses including legal fees arising out of or in
connection with any claims for brokerage commission other than from Broker. The
terms and provisions of this Article 31 shall survive the expiration or
termination of the Lease. Landlord shall pay a brokerage commission to Broker
pursuant to the terms of a separate agreement.
ARTICLE 32
Holding Over
     Section 32.01. In the event the Tenant holds over after the expiration or
earlier termination of this Lease without written consent of the Landlord, the
Tenant shall:
     (a) pay as liquidated damages, the sum of one and one-half (1-1/2) times
the Fixed Rent and additional rent being charged per day during the last month
of the term of this Lease for each day the tenancy is held over; and
     (b) indemnify and save harmless the Landlord from any and all (to the
extent the same are reasonable) liability, charges, penalties, judgments or
claims arising from any other tenant or prospective tenant to whom Landlord has
leased all or any part of the Premises effective upon the expiration or
termination of this Lease.
ARTICLE 33
Severability
     Section 33.01. If any term or provision of this Lease or the obligation
hereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and be in force to the fullest extent
permitted by law.

45



--------------------------------------------------------------------------------



 



ARTICLE 34
Governing Law
     Section 34.01. This Lease shall be governed exclusively by the provisions
hereof and by The laws of the State of Connecticut, as the same may, from time
to time, exist.
ARTICLE 35
Quiet Enjoyment
     Section 35.01. Landlord covenants that if, and so long as Tenant keeps and
performs each and every covenant, agreement, term, provision and condition
herein contained on the part and on behalf of Tenant to be kept and performed,
Tenant shall quietly enjoy the Premises without hindrance or molestation by
Landlord or by any other person lawfully claiming the same subject to the
covenants, agreements, terms, provisions and conditions of this Lease and to the
ground leases and/or underlying leases and/or easements and/or mortgages to
which this Lease is subject and subordinate, as hereinbefore set forth.
ARTICLE 36
Security Deposit
     Section 36.01. Deposit, (a) Tenant has deposited with Landlord the Letter
of Credit (“Security Deposit”), the receipt whereof, is hereby acknowledged. The
Security Deposit shall be held by Landlord, as security for the full and
faithful performance by Tenant of each and every term, covenant and condition of
this Lease on the part of Tenant to be observed and performed. The Security
Deposit shall not be mortgaged, assigned, transferred or encumbered by Tenant
without the prior consent of Landlord in each instance, and any such act on the
part of Tenant shall be without force and effect and shall not be binding upon
Landlord. For purposes of this Lease, the term “Letter of Credit” shall mean an
irrevocable commercial letter of credit in the amount of $171,376.00 issued by a
bank reasonably acceptable to Landlord, and being substantially in a form and
substance reasonably acceptable to Landlord. All costs and expenses in
connection with the issuance of the Letter of Credit, including the fees and
expenses of the issuing bank, shall be borne and paid for solely by Tenant. At
such time as the Lease term and/or Tenant’s obligations hereunder shall
terminate, Landlord shall surrender the Letter of Credit for cancellation to the
issuing bank. If the termination date of the Lease term shall not have occurred
prior to the expiration date of the Letter of Credit delivered pursuant hereto,
then, Tenant shall cause the issuing bank to deliver to Landlord a replacement
letter of credit identical in all respects (except the expiration date) to the
expiring Letter of Credit.

46



--------------------------------------------------------------------------------



 



     (b) If any of the rents herein reserved or any other charges or sums
payable by Tenant to Landlord shall be overdue and unpaid beyond any applicable
grace periods (being a default as defined in this Lease), or should Landlord
make payments on behalf of Tenant, or should Tenant fail to perform any of the
terms of this Lease, then Landlord may, at its option, and without prejudice to
any other remedy which Landlord may have on account thereof, appropriate and
apply the Security Deposit or so much thereof as may be reasonably necessary to
compensate Landlord toward the payment of the rents, charges or other sums due
from Tenant, or towards any loss, damage or expense sustained by Landlord
resulting from such default on the part of Tenant; and in such event Tenant
shall forthwith upon demand restore the Security Deposit to the amount required
to be deposited. If Tenant shall fully and faithfully comply with all of the
terms, covenants and conditions of this Lease, the Security Deposit shall be
returned in full to Tenant following the termination of this Lease and the
surrender of the Premises by Tenant in compliance with the provisions of this
Lease.
     (c) In the event any bankruptcy, insolvency, reorganization or other
creditor-debtor proceedings shall be instituted by or against Tenant, or it
successors or assigns, if any, the Security Deposit shall be deemed to be
applied first to the payment of any rents and/or other charges due Landlord for
all periods prior to the institution of such proceedings and the balance, if
any, of the Security Deposit may be retained by Landlord in partial liquidation
of the Landlord’s damages.
     (d) Landlord shall deliver the Security Deposit to the purchaser of
Landlord’s interest in the Building in the event that such interest be sold or
transferred, and thereupon Landlord shall be discharged and released from all
further liability with respect to the Security Deposit or the return thereof to
Tenant. Tenant shall look solely to the new landlord for the return of the
Security Deposit, and this provision shall also apply to any subsequent
transferees. No holder of a mortgage or deed of trust or lessor under a ground
or underlying lease to which this Lease is or may be superior or subordinate
shall be responsible for the Security Deposit, unless such mortgagee or holder
of such deed of trust or lessor shall have actually received the Security
Deposit.
     Section 36.02. Provided there has been no history of monetary default by
Tenant, nor any existing default, the Security Deposit shall be reduced by
$28,562.67 on the first day of the third Lease year, and on each anniversary
thereafter.
ARTICLE 37
Tenant’s Option to Extend Term
     Section 37.01. Provided that Tenant is not then in default under the terms
of this Lease beyond any applicable cure periods, Tenant may, at Tenant’s
option, extend the term of this Lease for an additional period of five (5) years
(the “Extended Term”) commencing on the date following the expiration of the
initial term, such option to be exercised by Tenant giving formal written notice
thereof to Landlord by United States registered or certified mail, return
receipt requested, not later

47



--------------------------------------------------------------------------------



 



than nine (9) months prior to the expiration of the initial term, TIME IS OF THE
ESSENCE. If Tenant fails to give said notice as above provided, it shall be
deemed without further notice or agreement between the parties hereto that
Tenant elected not to exercise said option. If Tenant timely exercises its
option to extend the term, then if this Lease shall be in full force and effect
on the last day of the initial term, this Lease shall be extended for a period
of five (5) years commencing on the date following the expiration of the initial
term. Except as hereinafter provided, the Extended Term shall be upon all the
covenants, agreements, terms, provisions and conditions of this Lease (except
such covenants, agreements, terms, provisions and conditions of this Lease as
shall be inapplicable or irrelevant).
     (a) During the Extended Term, the annual rental shall be the greater of
(i) the Fixed Rent in effect during the last year of the initial term plus the
additional rent as provided in Articles 24 and 26 at the then current rates by
reason of the then current operating expenses of the Building and then current
electrical consumption by Tenant; or (ii) the fair rental value of the Premises
as determined pursuant to this Article.
     (b) The fair rental value of the Premises to be determined in fixing the
rental for the Extended Term, by agreement of the parties, shall be based upon
the fair rental value of the Premises as of the end of the initial term. There
shall be taken into account the then current rentals and terms of comparable
space in the Building and in comparable buildings in the same rental area,
except that consideration shall also be given to any special features of the
Building and other buildings such as floor sizes, hours of operation of building
services, and special amenities and due consideration shall be given for no
concessions, no additional tenant improvements or no tenant’s allowance.
     (c) Landlord shall notify Tenant at least two hundred seventy (270) days
prior to the expiration of the initial term of Landlord’s determination of fair
rental. If Landlord and Tenant cannot agree at least one hundred eighty
(180) days prior to the expiration of the initial term as to the fair rental,
then in such event either party may elect to have such rent determined by
appraisal in the manner set forth in paragraph (d) below.
     (d) In the event that Landlord and Tenant are unable to agree as to the
fair rental value on the effective commencement date of the term applicable
thereto, such fair rental value shall be determined by appraisal as follows:
     (i) Tenant shall appoint a disinterested person who is an MAI appraiser
with at least ten (10) years’ experience in appraising major office buildings
(and their rental values) in the State of Connecticut as an appraiser on its
behalf and shall notify Landlord as to the name of the person so appointed.
Within fifteen (15) days after the giving of said notice, Landlord shall, by
notice to Tenant, appoint a second disinterested person possessing like
qualifications as the appraiser on its behalf. If the appraisers thus appointed
cannot reach agreement on the fair market annual rental value within thirty (30)
days after the appointment of the second appraiser, then the two appraisers thus
appointed shall appoint a third disinterested person possessing the aforesaid
qualifications and such third appraiser

48



--------------------------------------------------------------------------------



 



shall alone determine the question presented as promptly as possible, provided
that if the fair market annual rental value determined by such third appraiser
shall exceed the higher of the annual rental value determinations of the first
and second appraisers or shall be less than the lower of such annual rental
value determinations, then the determination of such third appraiser shall be
disregarded and the appraisal next closest in amount to such third appraisal
shall instead determine said fair rental value.
     (ii) Tenant and Landlord shall be entitled to present evidence and
arguments to the appraisers(s).
     (iii) The appraisers or appraiser, as the case may be, shall be required to
give written notice to Tenant and Landlord stating their or his determination,
and shall furnish to Tenant and Landlord a signed copy of such determination.
     (iv) Tenant and Landlord shall pay the costs and expenses of the appraiser
appointed by it and one half of the other expenses of the appraisal procedure
incurred hereunder.
     (e) In the event that the fair rental value has not been determined as
hereinabove provided by the commencement of the Extended Term, then Tenant shall
pay the amount provided for in Section 37.0 1a(i), and after the determination
of such fair rental value as herein provided, Tenant shall make any further
payments to Landlord as a result of such determination.
ARTICLE 38
Right of First Offer
     Section 38.01. If at any time during the initial Term of this Lease, the
space on the Third Floor of the Building (currently under lease or sublease with
Media Space, Inc. with an expiration date of December 31, 2002 consisting of
either 3,800 s.f. or 2,400 s.f. or both (as shown on Exhibit D attached hereto)
becomes available for leasing (the “Option Space”), then, and provided Tenant is
not then in default under the terms of this Lease, Landlord shall grant to
Tenant a ten (10) business day right of first offer for such Option Space and
Tenant shall accept Landlord’s offer in writing within ten (10) business days of
receipt of such written offer. If Landlord and Tenant are unable to mutually
agree in writing on all of the terms for a lease (rental to be the fair rental
value as defined in Article 37 hereof) of the Option Space within five
(5) business days after receipt of notice by Landlord of Tenant’s notice
accepting Landlord’s offer, Landlord shall be free to offer such space to any
third party and to conclude a leasing transaction with any third party upon any
terms and conditions which Landlord deems appropriate, and Tenant shall have no
further rights as to said offered space, unless the terms upon which Landlord
offered such space to Tenant become materially more favorable, in which case,
Tenant shall again have its right of first offer in accordance with the

49



--------------------------------------------------------------------------------



 



provisions of this paragraph.
     IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of
the day and year first above written.

                  WITNESS:       MERRITT 7 VENTURE L.L.C.    
 
               
 
      By:        
 
               
 
          Bruce G. Morrison    
 
               
 
      By:   /s/ John P. Crosby    
 
               
 
          John P. Crosby    
 
                        HARRIS INTERACTIVE, INC.    
 
               
 
      By:   /s/ Lynn Siverd    
 
               
 
          Lynn Siverd    
 
          Its Vice President, duly authorized    

50



--------------------------------------------------------------------------------



 



     
STATE OF NEW YORK
  ) 
 
  ) ss:
COUNTY OF
  ) 

     On this ___day of                     , 2001, before me, personally
appeared Bruce G. Morrison who acknowledged himself to be a Member of the
Executive Committee of MERRITT 7 VENTURE L.L.C., a Delaware limited liability
company, and that he as such Member of the Executive Committee being authorized
so to do, executed the foregoing instrument for the purpose therein contained,
by signing the name of the company by himself as a Member of the Executive
Committee.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         
 
       
 
  Notary Public    
 
  My commission expires:    

     
STATE OF CONNECTICUT
  ) 
 
  ) ss: Norwalk
COUNTY OF FAIRFIELD
  ) 

     On this 27th day of March, 2001, before me, personally appeared John P.
Crosby who acknowledged himself to be a Member of the Executive Committee of
MERRITT 7 VENTURE L.L.C., a Delaware limited liability company, and that he as
such Member of the Executive Committee being authorized so to do, executed the
foregoing instrument for the purpose therein contained, by signing the name of
the company by himself as a Member of the Executive Committee.
     IN WITNESS WHEREOF, I hereunto set ray hand and official seal.

         
 
  /s/ [ILLEGIBLE]    
 
       
 
  Commissioner of the Superior Court    

51



--------------------------------------------------------------------------------



 



     
STATE OF CT
  ) 
 
  ) ss: Norwalk
COUNTY OF FAIRFIELD
  ) 

     On this 27th day of March. 2001, before me, personally appeared Lynn Siverd
who acknowledged herself to be the Vice President of HARRIS INTERACTIVE, INC., a
corporation, and that she as such Vice President being authorized so to do,
executed the foregoing instrument for the purpose therein contained, by signing
the name of the corporation by herself as Vice President.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         
 
  /s/ [ILLEGIBLE]    
 
       
 
  Commissioner of the Superior Court    

52



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [l14570al1457014.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CLEANING SPECIFICATIONS
DAILY:
Sweep, dry mop or vacuum all floor areas of resilient wood or carpet, remove
matter such as gum and tar which has adhered to the floor.
Empty all ashtrays and waste baskets and remove all trash.
Spot wash to remove major smudges, marks and fingerprints from such areas as
walls, equipment, doors, partitions and light switches within reach.
Damp mop all non-resilient floors.
WEEKLY:
Spot clean carpet stains.
Spot wash interior partition glass and door glass to remove smudge marks.
MONTHLY:
Scrub resilient floor areas using buffable non-slip type floor finish.
Clean all interior glass, both sides.

QUARTERLY:
High dust all horizontal and vertical surfaces not reached in nightly cleaning.
Wash vertical terrazzo or marble surfaces.
Damp wash such items, including surrounding wall or ceiling areas, that are
soiled.

SEMI-ANNUALLY:
Vacuum drapes.
Dust all storage shelves and damp mop floor areas.
Wash all interior surface of exterior glass.
Refinish resilient floor areas using buffable non-slip floor finish.

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [l14570al1457015.gif]

 



--------------------------------------------------------------------------------



 



RULES AMD REGULATIONS
     To the extent the provisions of these Rules and Regulations conflict with
the provisions of the Lease, the provisions of the Lease shall control.
     1. The sidewalks, driveways, entrances, passages, courts, lobby, esplanade
areas, plaza, elevators, vestibules, stairways, corridors or halls shall not be
obstructed or encumbered by any tenant or used for any purpose other than
ingress and egress to and from the Premises (although the esplanade and other
outdoor Common Areas may be used for outdoor smoking), and Tenant shall not
permit any of its employees, agents or invitees to loiter in any of said areas
(except for outdoor smoking). No door mat of any kind whatsoever shall be placed
or left in any public hall or outside any entry door of the Premises.
     2. No awnings or other projections shall be attached to the outside walls
of the Building. No curtains, blinds, shades or screens that are visible from
the exterior of the Premises or Building shall be attached to or hung in, or
used in connection with, any window or door of the Premises, without the prior
written consent of Landlord (including the manner of hanging or attachment).
     3. No sign, insignia, advertisement, object, notice or other lettering
shall be exhibited, inscribed, painted or affixed by any tenant either (a) on
any part of the outside of the Building, or (b) inside of the Common Areas, or
(c) outside of the Premises, without in each such case the prior written consent
of Landlord. In the event of the violation of the foregoing by any tenant,
Landlord may remove the same without any liability, and may charge the expense
incurred in such removal to the tenant or tenants violating this rule. Interior
signs in Common Areas of the Building (if and when approved by Landlord), and
lettering on doors and directory tablets shall be inscribed, painted or affixed
for each tenant by Landlord at the reasonable expense of such tenant, and shall
be of a size, color and style which matches Building standard or is otherwise
reasonably acceptable to Landlord.
     4. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by any tenant, nor shall any
bottles, parcels, or other articles be placed on the window sills or on the
peripheral air-conditioning enclosures.
     5. No showcases or other articles shall be put in front of or affixed to
any part of the exterior of the Building, nor placed in the halls, corridors or
vestibules.
     6. The water and wash closets and other plumbing fixtures shall not be used
for any purpose other than those for which they were designed or constructed,
and no sweepings, rubbish, rags, acids or other substances shall be thrown or
deposited therein. All damages resulting from any misuse of the fixtures shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have, caused the same. Except as specified in Landlord’s
cleaning specifications, any cuspidors or containers or receptacles used as such
in the Premises shall be emptied, cared for and leaned by and at the expense of
Tenant.

 



--------------------------------------------------------------------------------



 



     7. No tenant shall mark, paint, drill into, or in any way deface any part
of the Premises or the Building. No borings or cuttings shall be permitted,
except with the prior written consent of Landlord, and as Landlord may direct.
Subject to the foregoing, Tenant may install and hang normal office decorations
and cabinetry in the Premises.
     8. No bicycles, vehicles, birds or animals of any kind (except fish) shall
be brought into or kept in or about the Premises. However, this prohibition
shall not apply to dogs which are assisting visually impaired personnel or which
may be utilized for detecting illegal drugs or explosives.
     9. No noise, including, but not limited to, music or other playing of
musical instruments, recordings, radio or television, which, in the judgment of
Landlord, might disturb other tenants in the Building, shall be made or
permitted by any tenant. Nothing shall be done or permitted in the Premises by
any tenant which would impair or interfere with The use or enjoyment by any
other tenant of any other space in the Building.
     10. No tenant nor any of tenant’s servants, employees, agents, visitors or
licensees shall at any time bring or keep upon the Premises any inflammable,
combustible or explosive fluid, chemical or substance, except in small
quantities as may be required for the proper operation, maintenance and/or
cleaning of customary office equipment, provided Tenant shall comply with any
and all laws and regulations governing usage and disposal of same.
     11. Additional locks or bolts of any kind which shall not be operable by
the Grand Master Key for the Building shall not be placed upon any of the doors
or windows by any tenant, nor shall any changes be made in locks or the
mechanism thereof which shall make such locks inoperable by said Grand Master
Key. Each tenant shall, upon the termination of its tenancy, rum over to
Landlord all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, such tenant, and in the event of the loss of any keys
furnished by Landlord, such tenant shall pay to Landlord the cost thereof.
     12. The removal or delivery of furniture or extra-large or heavy items
which may interfere with the use and occupancy of the Building by other tenants,
or with their access to their respective leased premises, must take place during
such hours and in such elevators as Landlord or its Agent may reasonably
determine from time to time. Landlord reserves the right to inspect all objects
and matter to be brought into the Building and to exclude from the Building all
objects and matter which violate any of these Rules and Regulations or the Lease
of which these Rules and Regulations are a part. Landlord may require any person
leaving the Building with any package or other object or matter to submit a
pass, listing such package or object or matter is being removed, but the
establishment and enforcement of such requirement shall not impose any
additional responsibility on Landlord for the protection of any tenant against
the removal of property from the premises of such tenant. Landlord shall in no
way be liable to any tenant for damages or loss arising from the admission,
exclusion or ejection of any person to or from the Premises or the Building
under the provisions of this Rule 12 or Rule 16 hereof.
     13. Tenant shall not occupy or permit any portion of the Premises to be
occupied as an office for a public stenographer or public typist, or for the
storage, manufacture, or sale of liquor,

 



--------------------------------------------------------------------------------



 



narcotics, dope, tobacco in any form, or as a barber, beauty or manicure shop,
or as a school, or as a hiring or employment agency. Tenant shall not engage or
pay any employees on the Premises, except those actually working for Tenant on
the Premises (excluding independent contractors). Tenant shall not use the
Premises or any part thereof, or permit the Premises, or any part thereof to be
used for manufacturing or for the sale at auction of merchandise, goods or
property of any kind.
     14. No tenant shall obtain, purchase or accept for use in the Premises
catering, ice, water cooler, towel service, barbering, boot blackening, special
cleaning, floor polishing or other similar services from any persons not
expressly authorized by Landlord to furnish such service; provided, however,
that such service may be furnished by an outside vendor or caterer in the event
the vendors and/or caterers doing business at the Merritt 7 Corporate Park fail
to bid competitive prices or rates for such services. Such services shall be
furnished only during regular Business Hours, in the Premises, and under such
reasonable regulations as may be fixed by Landlord. Notwithstanding the above,
this prohibition shall not prevent Tenant from furnishing such services for its
employees, guests, invitees and independent contractors, or prevent Tenant’s
employees from bringing in lunch items and/or having coffee breaks.
     15. Landlord shall have the right to prohibit any advertising or
identifying sign by any tenant which, in Landlord’s judgment, tends to impair
the reputation of the Building or its desirability as a building for offices and
upon written notice from Landlord, such tenant shall refrain from or discontinue
such advertising or identifying sign.
     16. Landlord reserves the right to exclude from the Building during hours
other than Business Hours (as defined in the foregoing Lease) all persons
connected with or calling upon Tenant who do not present a pass to the Building
signed by Tenant or whose entry Tenant does not approve in response to telephone
inquiry from the front desk upon such person’s arrival at the Building. Tenant
shall furnish Landlord with a facsimile of such pass. All persons entering
and/or leaving the Building on weekends or Holidays or on non-Holiday weekends
before or after Business Hours may, after a single notice from Landlord to
Tenant, be required to sign a register. Tenant shall be responsible for all
persons for whom it issues any such pass and shall be liable to Landlord for all
acts or omissions of such persons.
     17. Tenant, before closing and leaving the Premises at any time, shall see
that all operable windows are closed and lights are turned out. All entrance
doors in the Premises shall be left locked by Tenant when die Premises are not
in use. Entrance doors shall not be left open at any time.
     18. Unless Landlord shall furnish electrical energy hereunder as a service
included in the rent, Tenant shall, at Tenant’s expense, provide artificial
light and electrical energy for the employees of Landlord and/or Landlord’s
contractors while doing janitor service or other cleaning in the Premises and
while making repairs or alterations in the Premises.
     19. The Premises shall not be used for lodging or sleeping or for any
immoral or illegal purpose.
     20. The requirements of tenants will be attended to only upon notice to
Landlord’s

 



--------------------------------------------------------------------------------



 



managing agent and, if Landlord or its managing agent requests, upon execution
and submission or written application or purchase order. Employees of Landlord
shall not perform any work or do anything outside of their regular duties,
unless under special instructions from Landlord.
     21. Canvassing, soliciting and peddling in the Building are prohibited and
each tenant shall cooperate to prevent the same.
     22. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by any others, in the moving or delivery or
receipt of safes, freight, furniture, packages, boxes, crates, paper, office
material, or any other matter or thing, any hand trucks except those equipped
with rubber tires, side guards and such other safeguards as Landlord shall
require.
     23. Tenant shall not cause or permit any odors of cooking or other
processes or any unusual or objectionable odors to emanate from the Premises in
disturbance of other tenants or which creates a public or private nuisance. No
cooking shall be done in the Premises except as is expressly permitted in the
foregoing Lease.
     24. Landlord reserves the right to rescind, alter or waive any rule or
regulation at any time prescribed for the Building when, in its judgment, it
deems it necessary or desirable for the reputation, safety, care or appearance
of the Building, or the preservation of good order therein, or the operation or
maintenance of the Building, or the equipment thereof, or the comfort of tenants
or others in the Building. No rescission, alteration or waiver of any rule or
regulation in favor of one tenant shall operate as a rescission, alteration or
waiver in favor of any other tenant.
     25. The parking areas servicing the Building, including but not limited to
any reserved spaces of Tenant, shall not be used for storage of vehicles or
long-term parking of vehicles; it being the intention that Tenant’s use of said
parking areas is to be directly related to Tenant’s use of Premises as said use
is permitted by the terms of its Lease. Landlord reserves the right to cause the
removal, by towing, of vehicles in violation of this parking rule, it being
understood and agreed by Tenant that Landlord’s right to tow illegally parked
vehicles is hereby noticed to Tenant and no notice of Landlord’s right to tow
illegally parking vehicles by signage need be posted on the Land or the
Building. All costs of the towing of illegally parked cars shall be borne by
Tenant and shall be deemed additional rent.

 